Exhibit 10.2

Confidential Treatment Requested

Confidential portions of this document have been redacted and have been
separately
filed with the Commission

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

between

Vertex Pharmaceuticals Incorporated

and

Mitsubishi Pharma Corporation


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I — DEFINITIONS

1

 

 

ARTICLE II — LICENSE

9

 

 

2.1

Grant to MITSUBISHI

9

2.2

Competing Product

10

2.3

Grant to VERTEX

10

2.4

Transfer of Know-How

11

2.5

No Implied Rights

11

 

 

ARTICLE III — DEVELOPMENT

11

 

 

3.1

Joint Development Committee

11

3.2

Development Plans

13

3.3

Development Costs

15

3.4

[***]

16

3.5

Data Transfer

16

3.6

Regulatory Matters

18

3.7

Conduct of the Development Activities

19

3.8

Ownership of Technology

20

 

 

ARTICLE IV — MANUFACTURE AND SUPPLY

20

 

 

4.1

Supply of Bulk Drug Substance and Drug Product for Development

20

4.2

Supply of Bulk Drug Substance and Drug Product for Commercial Purposes

21

4.3

Limitation on Supply Obligation

21

4.4

Second Source of Supply for Bulk Drug Substance

22

4.5

Manufacturing Technology

22

4.6

Packaging

22

 

 

ARTICLE V — COMMERCIALIZATION

23

 

 

5.1

Global Marketing and Sales

23

5.2

Co-Labeling

23

5.3

Trademarks

23

5.4

Due Diligence

23

 

 

ARTICLE VI — PAYMENTS

24

 

 

6.1

License Fee

24

6.2

Milestone Payments by MITSUBISHI

24

6.3

Commercial Supply of Drug Product

25

6.4

Production of Bulk Drug Substance by MITSUBISHI

26

6.5

Royalties on Net Sales of Drug Product; Sales Reports

27

6.6

Withholding Tax

29

6.7

Currency of Payment

29

 

 

ARTICLE VII — TECHNOLOGY

30

 

 

7.1

Ownership

30

7.2

Patent Procurement and Maintenance

30

7.3

Costs

31

 

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

i


--------------------------------------------------------------------------------


 

7.4

 

Infringement Claims by Third Parties

32

7.5

 

Infringement Claims against Third Parties

33

7.6

 

Patent Term Extensions

34

 

 

ARTICLE VIII — REPRESENTATIONS AND WARRANTIES

34

 

 

 

 

8.1

 

Representations and Warranties of VERTEX

34

8.2

 

Representations and Warranties of MITSUBISH

35

 

 

ARTICLE IX — CONFIDENTIALITY

36

 

 

 

 

9.1

 

Undertaking

35

9.2

 

Exceptions

36

9.3

 

Publicity

37

9.4

 

Survival

38

 

 

ARTICLE X — DISPUTE RESOLUTION

38

 

 

 

 

10.1

 

Governing Law and Jurisdiction

38

10.2

 

Dispute Resolution Process

38

 

 

ARTICLE XI — TERM AND TERMINATION

38

 

 

 

 

11.1

 

Term

39

11.2

 

Termination for Cause

40

11.3

 

Termination for Bankruptcy

40

11.4

 

Termination by MITSUBISHI

40

11.5

 

Effect of Termination

41

 

 

ARTICLE XII — INDEMNIFICATION

42

 

 

 

 

12.1

 

Indemnification by VERTEX

42

12.2

 

Indemnification by MITSUBISHI

42

12.3

 

Claims Procedures

43

12.4

 

Limitation of Liability

44

12.5

 

Insurance

44

 

 

ARTICLE XIII — MISCELLANEOUS PROVISIONS

44

 

 

 

 

13.1

 

Waiver

44

13.2

 

Force Majeure

44

13.3

 

Registration of License

45

13.4

 

Severability

45

13.5

 

Government Acts

45

13.6

 

Government Approvals

45

13.7

 

Assignment; Successors and Assigns

46

13.8

 

Export Controls

46

13.9

 

Affiliates

46

13.10

 

Counterparts

47

13.11

 

No Agency

47

13.12

 

Notice

47

13.13

 

Headings

47

13.14

 

Entire Agreement

47

13.15

 

Rules of Construction

48

 

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

ii


--------------------------------------------------------------------------------


LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
made and entered into as of June 11, 2004 between VERTEX PHARMACEUTICALS
INCORPORATED (hereinafter “VERTEX”), a Massachusetts corporation with principal
offices at 130 Waverly Street, Cambridge, MA 02139-4242, and MITSUBISHI PHARMA
CORPORATION (hereinafter “MITSUBISHI”), a Japanese corporation with principal
offices at 6-9, Hiranomachi 2-Chome, Chuo-ku, Osaka 541-0046, Japan.  VERTEX and
MITSUBISHI are sometimes referred to herein individually as the “Party” and
collectively as the “Parties”.

INTRODUCTION

WHEREAS, VERTEX has an ongoing antiviral drug discovery and development program
targeting the hepatitis C virus (HCV) NS3 4A protease; and

WHEREAS, VERTEX’s discovery and development program has produced a clinical
candidate known as VX-950 that is currently in late preclinical development and
a back-up compound VX-905 (the “Compounds”); and

WHEREAS, MITSUBISHI wishes to obtain an exclusive license to develop and
commercialize the Compounds in Japan and certain Asian countries, and VERTEX is
willing to grant such a license, all on the terms and subject to the conditions
set forth herein; and

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
set forth herein, and other good and valuable consideration, the Parties agree
as follows:


ARTICLE I — DEFINITIONS


1.1          “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY OTHER
PERSON WHICH CONTROLS, IS CONTROLLED BY, OR IS UNDER DIRECT OR INDIRECT COMMON
CONTROL WITH SUCH PERSON.  THE TERM “CONTROL” MEANS THE POSSESSION, DIRECT OR
INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF A PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY
CONTRACT OR OTHERWISE.  CONTROL WILL BE PRESUMED IF ONE PERSON OWNS, EITHER OF
RECORD OR BENEFICIALLY, MORE THAN FIFTY PERCENT (50%) OF THE VOTING STOCK OF ANY
OTHER PERSON.


1.2          “ALLOCABLE OVERHEAD” SHALL MEAN COSTS INCURRED BY A PARTY OR FOR
ITS ACCOUNT WHICH ARE ATTRIBUTABLE TO A PARTY’S COSTS OF SUPERVISORY SERVICES,
OCCUPANCY, PAYROLL, INFORMATION

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.


--------------------------------------------------------------------------------



SYSTEMS, HUMAN RESOURCES AND PURCHASING, AS ALLOCATED TO COMPANY DEPARTMENTS
BASED ON SPACE OCCUPIED, HEADCOUNT OR ACTIVITY-BASED METHODS, IN ALL CASES AS
DETERMINED BY SUCH PARTY IN ACCORDANCE WITH ITS ACCOUNTING STANDARDS, INCLUDING
INTERNATIONAL ACCOUNTING STANDARDS (IAS) AND GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (GAAP), APPLIED ON A CONSISTENT BASIS.  WITHOUT LIMITATION, ALLOCABLE
OVERHEAD SHALL NOT INCLUDE THE COSTS OF GENERAL CORPORATE ACTIVITIES INCLUDING,
BY WAY OF EXAMPLE, EXECUTIVE MANAGEMENT, INVESTOR RELATIONS, BUSINESS
DEVELOPMENT, LEGAL AND FINANCE.


1.3            “BULK DRUG SUBSTANCE” SHALL MEAN A COMPOUND IN BULK CRYSTAL,
POWDER, SOLUTION OR OTHER FORM SUITABLE FOR INCORPORATION IN A DRUG PRODUCT,
WHICH IF REQUIRED IN ORDER TO STABILIZE THE COMPOUND SHALL BE FORMULATED WITH
STABILIZING EXCIPIENTS.


1.4            “COMBINATION THERAPY” SHALL MEAN A THERAPY IN WHICH FOR FULL
TREATMENT EFFICACY A DRUG PRODUCT IS CLINICALLY AND REGULATORILY REQUIRED TO BE
USED TOGETHER WITH ONE OR MORE OTHER ANTI-HEPATITIS C VIRUS (HCV) AGENTS, SUCH
AS INTERFERON PRODUCTS.


1.5            “COMMERCIAL SUPPLY AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.2 HEREOF.


1.6            “COMPETING PRODUCT” SHALL MEAN ANY PHARMACEUTICAL PRODUCT IN
FINISHED DOSAGE FORM THAT CONTAINS [***] (I) THAT FALLS WITHIN ONE OR MORE OF
THE CLAIMS OF THE PUBLISHED PATENT APPLICATIONS [***] IN THE TERRITORY AS OF THE
EFFECTIVE DATE, OR (II) THAT FALLS WITHIN ONE OR MORE OF THE CLAIMS OF A PATENT
APPLICATION FILED [***] HAVING THE PRIORITY DATE OF [***].


1.7            “COMPLETION” WITH RESPECT TO A PHASE II CLINICAL TRIAL OR A PHASE
III CLINICAL TRIAL SHALL MEAN THE FINALIZATION OF THE FINAL REPORT WITH RESPECT
TO SUCH CLINICAL TRIAL.


1.8            “COMPOUND” SHALL MEAN EITHER OF VX-950 OR VX-905.


1.9            “CONFIDENTIAL INFORMATION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 9.1.


1.10         “CONTROLLED” SHALL MEAN THE LEGAL AUTHORITY OR RIGHT OF A PARTY TO
GRANT A LICENSE OR SUBLICENSE OF INTELLECTUAL PROPERTY RIGHTS TO ANOTHER PARTY,
OR TO OTHERWISE DISCLOSE PROPRIETARY OR TRADE SECRET INFORMATION TO SUCH OTHER
PARTY, WITHOUT BREACHING THE TERMS OF ANY AGREEMENT WITH A THIRD PARTY,
MISAPPROPRIATING THE PROPRIETARY OR TRADE SECRET INFORMATION OF A THIRD PARTY OR
INCURRING ANY FINANCIAL OBLIGATION OR POTENTIAL FINANCIAL OBLIGATION TO A THIRD
PARTY.


1.11         “CORE DEVELOPMENT ACTIVITIES” SHALL MEAN:  [***]


1.12         “CORE DEVELOPMENT PLAN” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.2.3

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

2


--------------------------------------------------------------------------------



HEREOF.


1.13         “CORE DEVELOPMENT COSTS” SHALL MEAN [***]


1.14         “DEVELOPMENT SUPPLY AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.1 HEREOF.


1.15         “DRUG PRODUCT” SHALL MEAN A COMPOUND IN FINISHED DOSAGE FORM THAT
IS PREPARED FROM BULK DRUG SUBSTANCE AND IS READY FOR ADMINISTRATION TO THE
ULTIMATE CONSUMER AS A PHARMACEUTICAL PRODUCT.


1.16         “EFFECTIVE DATE” SHALL MEAN THE EFFECTIVE DATE OF THIS AGREEMENT AS
SET FORTH ON THE FIRST PAGE HEREOF.


1.17         “FDA” SHALL MEAN THE UNITED STATES FOOD AND DRUG ADMINISTRATION.


1.18         “FIELD OF USE” SHALL MEAN THE TREATMENT OF ANY HUMAN CONDITION,
DISORDER OR DISEASE.


1.19         “FIRST COMMERCIAL SALE” SHALL MEAN THE FIRST SALE OF A DRUG PRODUCT
BY MITSUBISHI OR AN AFFILIATE OR SUBLICENSEE OF MITSUBISHI IN A COUNTRY IN THE
TERRITORY FOLLOWING REGULATORY APPROVAL OF THE DRUG PRODUCT IN THAT COUNTRY, OR
IF NO SUCH REGULATORY APPROVAL OR SIMILAR MARKETING APPROVAL IS REQUIRED, THE
DATE UPON WHICH THE DRUG PRODUCT IS FIRST SOLD IN SUCH COUNTRY BY MITSUBISHI OR
AN AFFILIATE OR SUBLICENSEE OF MITSUBISHI PURSUANT TO A PLAN OF COMMERCIAL
LAUNCH.


1.20         “IND” SHALL MEAN THE INVESTIGATIONAL NEW DRUG APPLICATION RELATING
TO THE DRUG PRODUCT FILED WITH THE FDA PURSUANT TO 21 C.F.R. PART 312, INCLUDING
ANY AMENDMENTS THERETO, AND EQUIVALENT APPLICATIONS WITH SIMILAR REQUIREMENTS IN
COUNTRIES OTHER THAN THE UNITED STATES.


1.21         “INDICATION” SHALL MEAN A GENERALLY ACKNOWLEDGED DISEASE, DISORDER
OR CONDITION, A SIGNIFICANT MANIFESTATION OF A DISEASE, DISORDER OR CONDITION,
OR A SYMPTOM ASSOCIATED WITH A DISEASE, DISORDER OR CONDITION FOR WHICH USE OF A
DRUG PRODUCT IS INDICATED, AS WOULD BE IDENTIFIED IN THE DRUG PRODUCT’S LABEL
UNDER APPLICABLE REGULATIONS OF A REGULATORY AUTHORITY.


1.22         “INFRINGEMENT CLAIM” SHALL HAVE THE MEANING SET FORTH IN SECTION
7.4.1 HEREOF.


1.23         “INVESTIGATIONAL DRUG PRODUCT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.1 HEREOF.


1.24         “JDC” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.1 HEREOF.

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

3


--------------------------------------------------------------------------------



1.25         “JOINT KNOW-HOW” SHALL HAVE THE MEANING SET FORTH IN SECTION 7.1
HEREOF.


1.26         “JOINT PATENTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 7.1
HEREOF.


1.27         “JOINT STEERING COMMITTEE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 10.2.1 HEREOF.


1.28         “KNOW-HOW” SHALL MEAN ALL DATA, TECHNICAL INFORMATION, KNOW-HOW,
INVENTIONS, DISCOVERIES, TRADE SECRETS, PROCESSES, TECHNIQUES, MATERIALS,
COMPOSITIONS, METHODS, FORMULAS OR IMPROVEMENTS THAT RELATE TO THE RESEARCH,
DEVELOPMENT, MANUFACTURE, USE, SALE, OFFER FOR SALE OR IMPORT OF ANY BULK DRUG
SUBSTANCE, COMPOUND, OR DRUG PRODUCT; PROVIDED, HOWEVER, THAT THE TERM
“KNOW-HOW” SHALL NOT INCLUDE VERTEX’S PROPRIETARY AND CONFIDENTIAL DRUG
DISCOVERY PLATFORM OR TECHNIQUES.


1.29         “MANUFACTURING COST” SHALL MEAN THE TOTAL OF ALL COSTS INCURRED BY
OR ON BEHALF OF VERTEX RELATED TO THE MANUFACTURE OF A BATCH OR LOT OF BULK DRUG
SUBSTANCE, COMPOUND, DRUG PRODUCT, INVESTIGATIONAL DRUG PRODUCT OR PLACEBO,
INCLUDING DIRECT MATERIAL AND LABOR, QUALITY ASSURANCE/QUALITY CONTROL AND
ANALYTICAL COSTS, DEPRECIATION, AS WELL AS APPLICABLE ALLOCABLE OVERHEAD AND
THIRD-PARTY COSTS RELATING TO MANUFACTURING, SHIPPING AND HANDLING, DUTY, AND
INSURANCE. [***]


1.30         “MITSUBISHI DEVELOPMENT ACTIVITIES” SHALL MEAN ALL NON-CLINICAL AND
CLINICAL ACTIVITIES PERFORMED BY OR ON BEHALF OF MITSUBISHI OR ITS SUBLICENSEES
IN THE TERRITORY WITH RESPECT TO BULK DRUG SUBSTANCE, A COMPOUND AND/OR DRUG
PRODUCT, INCLUDING NON-CLINICAL STUDIES, CLINICAL TRIALS, FORMULATION RESEARCH,
FORMULATION DEVELOPMENT, PROCESS RESEARCH, PROCESS DEVELOPMENT, MANUFACTURING
SCALE-UP, ANALYTICAL METHOD DEVELOPMENT AND VALIDATION, AND REGULATORY
ACTIVITIES, IN ORDER TO OBTAIN REGULATORY APPROVAL FROM A REGULATORY AUTHORITY
FOR MARKETING THE CORRESPONDING DRUG PRODUCT IN THE TERRITORY FOR THE
INDICATIONS SELECTED.


1.31         “MITSUBISHI DEVELOPMENT PLAN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.2.1 HEREOF.


1.32         “MITSUBISHI KNOW-HOW” SHALL MEAN ALL KNOW-HOW CONTROLLED BY
MITSUBISHI OR ANY OF ITS AFFILIATES, INCLUDING ANY SUCH KNOW-HOW INVENTED,
DISCOVERED OR DEVELOPED IN THE CONDUCT OF THE MITSUBISHI DEVELOPMENT ACTIVITIES.


1.33         “MITSUBISHI PATENTS” SHALL MEAN ALL PATENTS CONTROLLED BY
MITSUBISHI OR ANY OF ITS AFFILIATES CLAIMING BULK DRUG SUBSTANCE, A COMPOUND OR
A DRUG PRODUCT, OR A METHOD OF MAKING OR USING BULK DRUG SUBSTANCE, A COMPOUND
OR A DRUG PRODUCT, OR AN IMPROVEMENT

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

4


--------------------------------------------------------------------------------



TO THE SUBJECT MATTER OF A PATENT COVERING ANY OF THE FOREGOING THAT WOULD BE
INFRINGED BY THE RESEARCH, DEVELOPMENT, MANUFACTURE, USE, SALE, OFFER FOR SALE
OR IMPORT OF BULK DRUG SUBSTANCE, COMPOUND(S) OR DRUG PRODUCT.  AS OF THE
EFFECTIVE DATE, NO MITSUBISHI PATENTS EXIST.  SCHEDULE 1.33 HERETO WILL BE
UPDATED PERIODICALLY TO REFLECT ADDITIONS THERETO DURING THE TERM OF THIS
AGREEMENT.


1.34         “MITSUBISHI TECHNOLOGY” SHALL MEAN ALL MITSUBISHI PATENTS AND ALL
MITSUBISHI KNOW-HOW.


1.35         “MONOTHERAPY” SHALL MEAN A THERAPY IN WHICH THE DRUG PRODUCT IS
USED AS A SOLE ANTI-HEPATITIS C VIRUS (HCV) AGENT.


1.36         “NET SALES” SHALL MEAN THE AGGREGATE AMOUNT OBTAINED BY TOTALING
FOR ALL COUNTRIES IN THE TERRITORY WHERE DRUG PRODUCTS WERE SOLD IN A GIVEN
CALENDAR QUARTER THE NET SALES PRICE OR PRICES IN SUCH COUNTRY MULTIPLIED BY THE
TOTAL NUMBER OF UNITS OF DRUG PRODUCTS SOLD IN SUCH COUNTRY AT SUCH NET SALES
PRICE OR PRICES.


1.37         “NET SALES PRICE” WITH RESPECT TO A DRUG PRODUCT SHALL MEAN THE
GROSS AMOUNT INVOICED IN A GIVEN CALENDAR QUARTER IN A GIVEN COUNTRY FOR SUCH
UNIT OF THE DRUG PRODUCT SOLD TO THIRD PARTIES IN BONA FIDE, ARMS-LENGTH
TRANSACTIONS BY MITSUBISHI AND ANY MITSUBISHI AFFILIATE OR ITS SUBLICENSEE, LESS
(I) TRADE, QUANTITY AND/OR CASH DISCOUNTS FROM THE INVOICE PRICE WHICH ARE
ACTUALLY ALLOWED OR TAKEN; (II) FREIGHT, POSTAGE AND INSURANCE INCLUDED IN THE
INVOICE PRICE; (III) AMOUNTS REPAID OR CREDITED BY REASON OF REJECTION OR RETURN
OF GOODS OR BECAUSE OF RETROACTIVE PRICE REDUCTIONS SPECIFICALLY IDENTIFIABLE TO
THE DRUG PRODUCT; (IV) AMOUNTS PAYABLE RESULTING FROM GOVERNMENTAL (OR AGENCY
THEREOF) MANDATED REBATE PROGRAMS; (V) THIRD-PARTY REBATES TO THE EXTENT
ACTUALLY ALLOWED; (VI) INVOICED CUSTOM DUTIES AND SALES AND USE TAXES (EXCLUDING
INCOME TAXES), IF ANY, ACTUALLY PAID AND DIRECTLY RELATED TO THE SALE; AND (VII)
ANY OTHER SPECIFICALLY IDENTIFIABLE AMOUNTS INCLUDED IN THE DRUG PRODUCT’S
INVOICE PRICE THAT SHOULD BE CREDITED FOR REASONS SUBSTANTIALLY EQUIVALENT TO
THOSE LISTED ABOVE; ALL AS DETERMINED IN ACCORDANCE WITH MITSUBISHI’S USUAL AND
CUSTOMARY ACCOUNTING METHODS, WHICH ARE IN ACCORDANCE WITH THE JAPANESE
EQUIVALENT OF GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES
(GAAP), CONSISTENTLY APPLIED.

(A)            IN THE CASE OF ANY SALE OR OTHER DISPOSAL OF A DRUG PRODUCT
BETWEEN OR AMONG MITSUBISHI AND ITS AFFILIATES AND SUBLICENSEES FOR RESALE, THE
NET SALES PRICE SHALL BE CALCULATED AS ABOVE ONLY ON THE VALUE CHARGED OR
INVOICED ON THE FIRST ARM’S-LENGTH SALE THEREAFTER TO A THIRD PARTY;

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

5


--------------------------------------------------------------------------------


(B)            IN THE CASE OF ANY SALE OR OTHER DISPOSAL FOR VALUE, SUCH AS
BARTER OR COUNTER-TRADE, OF A DRUG PRODUCT, OR PART THEREOF, OTHER THAN IN AN
ARM’S-LENGTH TRANSACTION EXCLUSIVELY FOR MONEY, THE NET SALES PRICE SHALL BE
CALCULATED AS ABOVE ON THE HIGHER OF (I) THE VALUE OF THE CONSIDERATION RECEIVED
FOR, OR (II) THE FAIR MARKET PRICE OF, THE DRUG PRODUCT IN THE COUNTRY OF SALE
OR DISPOSAL;

(C)            IF A DRUG PRODUCT IS SOLD IN A FINISHED DOSAGE FORM CONTAINING
THE DRUG PRODUCT IN COMBINATION WITH ONE OR MORE OTHER ACTIVE INGREDIENTS (A
“COMBINATION PRODUCT”), THE NET SALES PRICE OF THE DRUG PRODUCT, FOR THE
PURPOSES OF DETERMINING PAYMENTS HEREUNDER, SHALL BE DETERMINED BY MULTIPLYING
THE NET SALES PRICE (AS DEFINED ABOVE IN THIS SECTION) OF THE COMBINATION
PRODUCT BY [***]; AND

(d)            In the case of any sale which is not invoiced, the Net Sales
Price shall be calculated at the time of shipment or when the Drug Product is
paid for, if paid for before shipment, based on the gross purchase price.


1.38         “PATENTS” SHALL MEAN ALL EXISTING JAPANESE AND U.S. PATENTS AND
PATENT APPLICATIONS; ALL PATENT APPLICATIONS HEREAFTER FILED IN JAPAN OR THE
UNITED STATES, INCLUDING ANY CONTINUATION, CONTINUATION-IN-PART, DIVISION,
PROVISIONAL OR ANY SUBSTITUTE APPLICATIONS; ANY PATENT ISSUED WITH RESPECT TO
ANY SUCH PATENT APPLICATIONS; ANY REISSUE, REEXAMINATION, RENEWAL OR EXTENSION
(INCLUDING ANY PATENT TERM EXTENSION OR SUPPLEMENTARY PROTECTION CERTIFICATE) OF
ANY SUCH PATENT; AND ANY CONFIRMATION PATENT OR REGISTRATION PATENT OR PATENT OF
ADDITION BASED ON ANY SUCH PATENT; AND ALL FOREIGN COUNTERPARTS OF ANY OF THE
FOREGOING.


1.39         “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP,
ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION OR
GOVERNMENT OR POLITICAL SUBDIVISION THEREOF.


1.40         “PHASE I CLINICAL TRIAL” SHALL MEAN AN INITIAL HUMAN CLINICAL TRIAL
CONDUCTED FOR INCLUSION IN (I) THAT PORTION OF THE FDA SUBMISSION AND APPROVAL
PROCESS WHICH PROVIDES FOR INITIAL TRIALS OF A COMPOUND IN A SMALL NUMBER OF
SUBJECTS TO ESTABLISH THE SAFETY PROFILE OF THE COMPOUND AND TO COLLECT INITIAL
DATA ON ITS PHARMACOKINETICS AND PHARMACOLOGICAL EFFECTS, AS MORE FULLY DEFINED
IN 21 C.F.R. § 312.21(A), AND (II) EQUIVALENT SUBMISSIONS WITH SIMILAR
REQUIREMENTS IN COUNTRIES OTHER THAN THE UNITED STATES.


1.41         “PHASE IB CLINICAL TRIAL” SHALL MEAN AN INITIAL REPEATED DOSE, DOSE
ESCALATION PHASE I CLINICAL TRIAL CONDUCTED IN A SMALL NUMBER OF PATIENTS
INFECTED WITH THE HEPATITIS C VIRUS (HCV) TO ESTABLISH THE SAFETY PROFILE OF THE
COMPOUND AND TO COLLECT ADDITIONAL DATA ON ITS PHARMACOKINETICS AND
PHARMACOLOGICAL EFFECTS, INCLUDING ANTIVIRAL ACTIVITY.

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

6


--------------------------------------------------------------------------------



1.42         “PHASE II CLINICAL TRIAL” SHALL MEAN A HUMAN CLINICAL TRIAL
CONDUCTED FOR INCLUSION IN (I) THAT PORTION OF THE FDA SUBMISSION AND APPROVAL
PROCESS WHICH PROVIDES FOR TRIALS OF A COMPOUND ON A LIMITED NUMBER OF PATIENTS
FOR THE PURPOSES OF COLLECTING DATA ON DOSAGES, EVALUATING SAFETY AND COLLECTING
PRELIMINARY INFORMATION REGARDING EFFICACY IN THE PROPOSED THERAPEUTIC
INDICATION, AS MORE FULLY DEFINED IN 21 C.F.R. §312.21(B), AND (II) EQUIVALENT
SUBMISSIONS WITH SIMILAR REQUIREMENTS IN COUNTRIES OTHER THAN THE UNITED STATES.


1.43         “PHASE IIA CLINICAL TRIAL” SHALL MEAN AN INITIAL PHASE II CLINICAL
TRIAL IN ANY THERAPEUTIC INDICATION THAT IS DESIGNED TO EVALUATE SAFETY AND TO
DEMONSTRATE A MEANINGFUL TREND OF EFFICACY IN PATIENTS WHO HAVE THE DISEASE OR
CONDITION THAT THE COMPOUND IS INTENDED TO TREAT.


1.44         “PHASE IIB CLINICAL TRIAL” SHALL MEAN A PHASE II CLINICAL TRIAL IN
ANY THERAPEUTIC INDICATION THAT IS DESIGNED TO DETERMINE THE DOSES TO BE USED IN
THE PHASE III CLINICAL TRIALS AND TO EVALUATE THE EFFICACY/SAFETY PROPERTIES OF
THE COMPOUND.


1.45         “PHASE III CLINICAL TRIAL” SHALL MEAN A HUMAN CLINICAL TRIAL
CONDUCTED FOR INCLUSION IN (I) THAT PORTION OF THE FDA SUBMISSION AND APPROVAL
PROCESS WHICH PROVIDES FOR THE CONTINUED TRIALS OF A COMPOUND ON SUFFICIENT
NUMBERS OF PATIENTS TO GENERATE SAFETY AND EFFICACY DATA TO SUPPORT REGULATORY
APPROVAL IN THE PROPOSED THERAPEUTIC INDICATION, AS MORE FULLY DEFINED IN 21
C.F.R. § 312.21(C), AND (II) EQUIVALENT SUBMISSIONS WITH SIMILAR REQUIREMENTS IN
COUNTRIES OTHER THAN THE UNITED STATES.


1.46         “REGULATORY APPROVAL” SHALL MEAN, WITH RESPECT TO ANY COUNTRY, ALL
AUTHORIZATIONS BY A REGULATORY AUTHORITY OR OTHER APPROPRIATE GOVERNMENTAL
ENTITY OR ENTITIES NECESSARY FOR COMMERCIAL MARKETING AND SALE OF A DRUG PRODUCT
IN THAT COUNTRY INCLUDING, WHERE APPLICABLE, APPROVAL OF LABELING, PRICE,
REIMBURSEMENT AND MANUFACTURING.


1.47         “REGULATORY AUTHORITY” SHALL MEAN (I) THE FDA OR (II) ANY
REGULATORY BODY WITH SIMILAR REGULATORY AUTHORITY IN ANY OTHER JURISDICTION
ANYWHERE IN THE WORLD.


1.48         “START” SHALL MEAN THE FIRST DOSING OF THE FIRST PATIENT WITH
RESPECT TO A PHASE II CLINICAL TRIAL OR PHASE III CLINICAL TRIAL, OR THE
STARTING DATE SET FORTH IN THE FINAL PROTOCOL FOR THE APPLICABLE STUDY WITH
RESPECT TO NON-CLINICAL STUDIES.


1.49         “TERRITORY” SHALL MEAN ALL COUNTRIES IDENTIFIED ON SCHEDULE 1.49
HERETO.


1.50         “THIRD PARTY” SHALL MEAN ANY PERSON THAT IS NOT A PARTY OR AN
AFFILIATE OF ANY PARTY.

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

7


--------------------------------------------------------------------------------



1.51         “VALID PATENT CLAIM” SHALL MEAN EITHER (I) A CLAIM OF AN ISSUED AND
UNEXPIRED PATENT WHICH HAS NOT LAPSED, BEEN REVOKED OR ABANDONED OR HELD
PERMANENTLY UNENFORCEABLE OR INVALID BY A DECISION OF A COURT OR OTHER
GOVERNMENTAL AGENCY OF COMPETENT JURISDICTION, UNAPPEALABLE OR UNAPPEALED WITHIN
THE TIME ALLOWED FOR APPEAL, AND WHICH HAS NOT BEEN DISCLAIMED, DENIED OR
ADMITTED TO BE INVALID OR UNENFORCEABLE THROUGH REISSUE, REEXAMINATION,
DISCLAIMER OR OTHERWISE, OR (II) A CLAIM OF A PENDING PATENT APPLICATION WHICH
CLAIM WAS FILED IN GOOD FAITH AND HAS NOT BEEN ABANDONED OR FINALLY DISALLOWED
WITHOUT THE POSSIBILITY OF APPEAL OR REFILLING OF SAID APPLICATION.


1.52         “VERTEX DEVELOPMENT ACTIVITIES” SHALL MEAN ALL NON-CLINICAL AND
CLINICAL ACTIVITIES PERFORMED BY OR ON BEHALF OF VERTEX OR A VERTEX LICENSEE IN
THE VERTEX TERRITORY WITH RESPECT TO BULK DRUG SUBSTANCE, A COMPOUND, AND/OR
DRUG PRODUCT, INCLUDING NON-CLINICAL STUDIES, CLINICAL TRIALS, FORMULATION
RESEARCH, FORMULATION DEVELOPMENT, PROCESS RESEARCH, PROCESS DEVELOPMENT,
MANUFACTURING SCALE-UP, ANALYTICAL METHOD DEVELOPMENT AND VALIDATION, AND
REGULATORY ACTIVITIES, IN ORDER TO OBTAIN REGULATORY APPROVAL FROM A REGULATORY
AUTHORITY FOR MARKETING THE CORRESPONDING DRUG PRODUCT IN THE VERTEX TERRITORY
FOR THE INDICATIONS SELECTED.  FOR THE AVOIDANCE OF DOUBT, THE CORE DEVELOPMENT
ACTIVITIES SET FORTH IN SECTION 1.11 SHALL BE INCLUDED IN THE VERTEX DEVELOPMENT
ACTIVITIES.


1.53         “VERTEX DEVELOPMENT PLAN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.2.2 HEREOF.


1.54         “VERTEX KNOW-HOW” SHALL MEAN ALL KNOW-HOW CONTROLLED BY VERTEX OR
ANY OF ITS AFFILIATES, INCLUDING ANY SUCH KNOW-HOW INVENTED, DISCOVERED OR
DEVELOPED IN THE CONDUCT OF THE VERTEX DEVELOPMENT ACTIVITIES.


1.55         “VERTEX LICENSEE” SHALL MEAN ANY PERSON OTHER THAN MITSUBISHI TO
WHICH VERTEX GRANTS A LICENSE UNDER THE VERTEX TECHNOLOGY.


1.56         “VERTEX PATENTS” SHALL MEAN ALL PATENTS CONTROLLED BY VERTEX OR ANY
OF ITS AFFILIATES CLAIMING BULK DRUG SUBSTANCE, A COMPOUND OR A DRUG PRODUCT, OR
A METHOD OF MAKING OR USING BULK DRUG SUBSTANCE, A COMPOUND OR A DRUG PRODUCT,
OR AN IMPROVEMENT TO THE SUBJECT MATTER OF A PATENT COVERING ANY OF THE
FOREGOING THAT WOULD BE INFRINGED BY THE RESEARCH, DEVELOPMENT, MANUFACTURE,
USE, SALE, OFFER FOR SALE OR IMPORT OF BULK DRUG SUBSTANCE, COMPOUND(S) OR DRUG
PRODUCT.  A LIST OF VERTEX PATENTS IN THE TERRITORY IS APPENDED HERETO AS
SCHEDULE 1.56 AND WILL BE UPDATED PERIODICALLY TO REFLECT ADDITIONS THERETO
DURING THE TERM OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, ANY
THIRD-PARTY PATENT UNDER WHICH VERTEX

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

8


--------------------------------------------------------------------------------



OBTAINS A LICENSE PURSUANT TO SECTION 7.4.2 HEREOF SHALL NOT BE DEEMED TO BE A
VERTEX PATENT.


1.57         “VERTEX TECHNOLOGY” SHALL MEAN ALL VERTEX PATENTS AND ALL VERTEX
KNOW-HOW.


1.58         “VERTEX TERRITORY” SHALL MEAN ALL COUNTRIES OF THE WORLD EXCEPT FOR
THE COUNTRIES OF THE TERRITORY.


1.59         “VX-905” SHALL MEAN THE COMPOUND IDENTIFIED ON SCHEDULE 1.59
HERETO.


1.60         “VX-950” SHALL MEAN THE COMPOUND IDENTIFIED ON SCHEDULE 1.60
HERETO.


ARTICLE II — LICENSE


2.1            GRANT TO MITSUBISHI.

2.1.1       LICENSE.  SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT, VERTEX
HEREBY GRANTS TO MITSUBISHI AN EXCLUSIVE LICENSE (OR SUBLICENSE, AS APPROPRIATE)
IN THE TERRITORY UNDER THE VERTEX TECHNOLOGY, WITH THE RIGHT TO SUBLICENSE, TO
EXERCISE ITS RIGHTS AND FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT AND TO
DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE, SELL, HAVE SOLD, OFFER TO SELL AND
IMPORT DRUG PRODUCTS AND TO IMPORT BULK DRUG SUBSTANCE AND USE BULK DRUG
SUBSTANCE TO MANUFACTURE DRUG PRODUCTS, IN EACH CASE SOLELY IN THE FIELD OF
USE.  NOTWITHSTANDING THE FOREGOING VERTEX SHALL RETAIN THE RIGHT TO MANUFACTURE
AND HAVE MANUFACTURED THE DRUG PRODUCT IN THE TERRITORY FOR DEVELOPMENT, USE, OR
SALE OF THE DRUG PRODUCT IN THE VERTEX TERRITORY AND FOR SALE OF THE DRUG
PRODUCT TO MITSUBISHI PURSUANT TO THIS AGREEMENT.  IN ADDITION, IN THE EVENT
THAT PURSUANT TO DISCUSSIONS IN THE JDC IT IS DETERMINED THAT VERTEX MAY CONDUCT
CLINICAL TRIALS OF THE DRUG PRODUCT IN THE TERRITORY, NOTWITHSTANDING THE
FOREGOING LICENSE GRANT, VERTEX SHALL BE ALLOWED TO CONDUCT SUCH CLINICAL
TRIALS.  FURTHER, SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT, VERTEX
HEREBY GRANTS TO MITSUBISHI A NON-EXCLUSIVE LICENSE (OR SUBLICENSE, AS
APPROPRIATE) IN THE VERTEX TERRITORY UNDER THE VERTEX TECHNOLOGY, WITH THE RIGHT
TO SUBLICENSE, TO MANUFACTURE AND/OR HAVE MANUFACTURED THE DRUG PRODUCT FOR
DEVELOPMENT, USE OR SALE OF THE DRUG PRODUCT IN THE TERRITORY.

2.1.2       SUBLICENSEES AND SUBCONTRACTORS.  MITSUBISHI SHALL NOTIFY VERTEX IN
WRITING OF ANY SUBLICENSE IT INTENDS TO GRANT PURSUANT TO SECTION 2.1.1 [***]. 
NOTWITHSTANDING THE FOREGOING, MITSUBISHI MAY SUBLICENSE ITS RIGHTS UNDER THE
LICENSE GRANTED IN SECTION 2.1.1 TO ANY OF ITS AFFILIATES, WITH PRIOR NOTICE TO
BUT WITHOUT THE CONSENT OF VERTEX.  MITSUBISHI SHALL

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

9


--------------------------------------------------------------------------------


GUARANTEE AND BE RESPONSIBLE TO VERTEX FOR THE PERFORMANCE OF ANY OF ITS
SUBLICENSEES OR SUBCONTRACTORS UNDER ANY SUBLICENSE OR OTHER AGREEMENT WITH
RESPECT TO THE RIGHTS GRANTED TO MITSUBISHI BY VERTEX AND THE OBLIGATIONS
ASSUMED BY MITSUBISHI HEREUNDER.  MITSUBISHI SHALL NOT PERMIT ANY SUBCONTRACTORS
OR SUBLICENSEES TO USE VERTEX TECHNOLOGY WITHOUT PROVISIONS SAFEGUARDING
CONFIDENTIALITY EQUIVALENT TO THOSE PROVIDED IN THIS AGREEMENT.  MITSUBISHI
SHALL ENSURE THAT ANY SUCH PROVISIONS ALLOW VERTEX THE RIGHT TO DIRECTLY ENFORCE
THE OBLIGATIONS OF CONFIDENTIALITY WITH RESPECT TO VERTEX TECHNOLOGY IN THE
POSSESSION OF THE SUBCONTRACTOR OR SUBLICENSEE.


2.2            COMPETING PRODUCT.  IN THE EVENT THAT VERTEX INTENDS TO LICENSE
RIGHTS TO DEVELOP AND/OR COMMERCIALIZE A COMPETING PRODUCT SOLELY IN THE
TERRITORY (RATHER THAN AS PART OF A WORLDWIDE LICENSE), VERTEX SHALL DISCUSS
WITH MITSUBISHI IN GOOD FAITH THE TERMS AND CONDITIONS FOR SUCH A LICENSE PRIOR
TO NEGOTIATING TERMS AND CONDITIONS FOR SUCH A LICENSE WITH ANY THIRD PARTY.


2.3            GRANT TO VERTEX.


2.3.1      LICENSE.  SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT,
MITSUBISHI HEREBY GRANTS TO VERTEX, IN THE VERTEX TERRITORY AND IN THOSE
COUNTRIES IN THE TERRITORY WHERE VERTEX MAY CONDUCT CLINICAL TRIALS OF THE DRUG
PRODUCT OR WHERE VERTEX MAY MANUFACTURE AND HAVE MANUFACTURED DRUG PRODUCT FOR
DEVELOPMENT, USE, OR SALE IN THE VERTEX TERRITORY AND FOR SALE TO MITSUBISHI
PURSUANT TO THIS AGREEMENT, A ROYALTY-FREE, NON-EXCLUSIVE LICENSE (OR
SUBLICENSE, AS APPROPRIATE) UNDER THE MITSUBISHI TECHNOLOGY, WITH THE RIGHT TO
SUBLICENSE, TO EXERCISE ITS RIGHTS AND FULFILL ITS OBLIGATIONS UNDER THIS
AGREEMENT AND, TO THE EXTENT NOT INCONSISTENT WITH MITSUBISHI’S EXCLUSIVE RIGHTS
IN THE TERRITORY, TO RESEARCH, DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE,
SELL, HAVE SOLD, OFFER TO SELL AND IMPORT BULK DRUG SUBSTANCE, COMPOUNDS AND
DRUG PRODUCTS IN THE FIELD OF USE.


2.3.2       SUBLICENSEES AND SUBCONTRACTORS.  VERTEX SHALL NOTIFY MITSUBISHI IN
WRITING IN ADVANCE OF GRANTING ANY SUBLICENSES PURSUANT TO SECTION 2.3.1. 
VERTEX SHALL GUARANTEE AND BE RESPONSIBLE TO MITSUBISHI FOR THE PERFORMANCE OF
ANY OF ITS SUBLICENSEES OR SUBCONTRACTORS UNDER ANY SUBLICENSE OR OTHER
AGREEMENT WITH RESPECT TO THE RIGHTS GRANTED TO VERTEX BY MITSUBISHI AND THE
OBLIGATIONS ASSUMED BY VERTEX HEREUNDER.  VERTEX SHALL NOT PERMIT ANY
SUBCONTRACTORS OR SUBLICENSEES TO USE MITSUBISHI TECHNOLOGY WITHOUT PROVISIONS
SAFEGUARDING CONFIDENTIALITY EQUIVALENT TO THOSE PROVIDED IN THIS AGREEMENT. 
VERTEX WILL ENSURE THAT ANY SUCH PROVISIONS WILL ALLOW MITSUBISHI THE RIGHT TO
DIRECTLY ENFORCE THE OBLIGATIONS OF CONFIDENTIALITY WITH RESPECT TO MITSUBISHI
TECHNOLOGY IN THE POSSESSION OF

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

10


--------------------------------------------------------------------------------



THE SUBCONTRACTOR OR SUBLICENSEE.


2.4            TRANSFER OF KNOW-HOW.  EACH PARTY SHALL DELIVER TO THE OTHER ALL
KNOW-HOW CONTROLLED BY IT OR ITS AFFILIATES AND REQUESTED BY THE OTHER PARTY
FROM TIME TO TIME, PURSUANT TO THE EXERCISE BY SUCH OTHER PARTY OF ANY OF THE
LICENSES GRANTED HEREUNDER.  THE KNOW-HOW SHALL BE DELIVERED IN A FORM THAT
REASONABLY FACILITATES THE USE OF SUCH KNOW-HOW AND SHALL ALSO INCLUDE COPIES OF
ALL MITSUBISHI PATENTS IN THE VERTEX TERRITORY OR ALL VERTEX PATENTS IN THE
TERRITORY, AS APPLICABLE, AND ALL OTHER MANIFESTATIONS OF THE INTELLECTUAL
PROPERTY LICENSED HEREUNDER EMBODIED IN THE BULK DRUG SUBSTANCE, COMPOUNDS OR
DRUG PRODUCTS, WHETHER IN HUMAN OR MACHINE READABLE FORM.


2.5            NO IMPLIED RIGHTS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO RIGHT OR LICENSE TO USE ANY INTELLECTUAL PROPERTY OF EITHER PARTY
IS GRANTED HEREUNDER BY IMPLICATION OR OTHERWISE.


ARTICLE III — DEVELOPMENT


3.1            JOINT DEVELOPMENT COMMITTEE.


3.1.1       FORMATION AND RESPONSIBILITIES.  AS SOON AS PRACTICABLE AFTER THE
EFFECTIVE DATE, VERTEX AND MITSUBISHI WILL ESTABLISH A JOINT DEVELOPMENT
COMMITTEE (THE “JDC”) MADE UP OF EQUAL NUMBERS OF VERTEX AND MITSUBISHI
PERSONNEL TO BE DESIGNATED FROM TIME TO TIME BY EACH PARTY.  EACH OF VERTEX AND
MITSUBISHI SHALL HAVE ONE VOTE ON THE JDC.  THE OBJECTIVE OF THE JDC SHALL BE TO
REACH AGREEMENT BY CONSENSUS ON ALL MATTERS FALLING WITHIN ITS AUTHORITY
HEREUNDER WITHIN THE SCOPE OF THIS AGREEMENT.  THE CHAIRPERSON OF THE JDC SHALL
BE DESIGNATED BY MITSUBISHI.  MEETINGS OF THE JDC OTHER THAN REGULARLY SCHEDULED
QUARTERLY MEETINGS MAY BE HELD ONLY IF A QUORUM OF [***] REPRESENTATIVES OF EACH
PARTY PARTICIPATES; EXCEPT THAT LACK OF A QUORUM SHALL NOT PREVENT THE
SCHEDULING AND CONDUCT OF A MEETING BY EITHER PARTY AFTER THAT PARTY HAS MADE
GOOD FAITH BUT UNSUCCESSFUL ATTEMPTS FOR MORE THAN NINETY (90) DAYS TO SCHEDULE
AND CONVENE THE MEETING.  SEMI-ANNUALLY, THE JDC SHALL MEET FACE-TO-FACE,
ALTERNATING BETWEEN THE OFFICES OF THE PARTIES, UNLESS OTHERWISE AGREED.   THERE
SHALL BE A TELEPHONIC OR VIDEO CONFERENCE MEETING OF THE JDC IN EACH CALENDAR
QUARTER IN WHICH A FACE-TO-FACE MEETING IS NOT HELD.   THE JDC SHALL MEET AS
DESCRIBED ABOVE, OR WITH SUCH OTHER FREQUENCY, AND AT SUCH TIME AND LOCATION, AS
MAY BE ESTABLISHED BY THE JDC, FOR THE FOLLOWING PURPOSES, AMONG OTHERS:

(I)            TO REVIEW AND COMMENT ON THE MITSUBISHI DEVELOPMENT PLAN

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

11


--------------------------------------------------------------------------------


AS SET FORTH IN SECTION 3.2.1 BELOW;

(II)           TO REVIEW AND COMMENT ON THE CORE DEVELOPMENT PLAN AND THE VERTEX
DEVELOPMENT PLAN AS SET FORTH IN SECTIONS 3.2.2 AND 3.2.3 BELOW;

(III)         TO RECEIVE AND REVIEW REPORTS BY MITSUBISHI, WHICH SHALL BE
PREPARED AND SUBMITTED TO VERTEX AND THE JDC NO LESS THAN [***] DAYS BEFORE EACH
SEMI-ANNUAL FACE-TO-FACE MEETING, SETTING FORTH IN REASONABLE DETAIL, WITH
SUPPORTING DATA, THE RESULTS OF WORK PERFORMED DURING THE PRECEDING SIX MONTHS
UNDER THE MITSUBISHI DEVELOPMENT PLAN;

(IV)          TO RECEIVE AND REVIEW REPORTS BY VERTEX, WHICH SHALL BE PREPARED
AND SUBMITTED TO MITSUBISHI AND THE JDC NO LESS THAN [***] DAYS BEFORE EACH
SEMI-ANNUAL FACE-TO-FACE MEETING, SETTING FORTH IN REASONABLE DETAIL, WITH
SUPPORTING DATA, THE RESULTS OF WORK PERFORMED DURING THE PRECEDING SIX MONTHS
UNDER THE CORE DEVELOPMENT PLAN AND THE VERTEX DEVELOPMENT PLAN;

(V)            TO ASSIST IN COORDINATING SCIENTIFIC INTERACTIONS AND RESOLVING
DISAGREEMENTS BETWEEN VERTEX AND MITSUBISHI WITH RESPECT TO THE DEVELOPMENT OF
COMPOUNDS;

(VI)          TO DISCUSS MATTERS RELATING TO PATENTS CLAIMING BULK DRUG
SUBSTANCE, THE COMPOUNDS OR DRUG PRODUCTS, METHODS OF USING OR MAKING THE SAME,
OR IMPROVEMENTS TO THE SUBJECT MATTER OF A PATENT COVERING ANY OF THE FOREGOING,
INCLUDING ISSUES OF INVENTORSHIP AND DECISIONS RELATING TO THE FILING,
PROSECUTION AND MAINTENANCE OF THOSE PATENTS;

(VII)         TO DISCUSS THE BUDGET FOR THE CORE DEVELOPMENT ACTIVITIES TO BE
CONDUCTED PURSUANT TO THE CORE DEVELOPMENT PLAN IN THE CONTEXT OF THE STANDARDS
IN THE PHARMACEUTICAL INDUSTRY;

(VIII)        IN THE EVENT VERTEX HAS NOTIFIED THE JDC IN WRITING THAT VERTEX
WISHES TO CONDUCT CLINICAL TRIALS IN THE TERRITORY, TO DISCUSS AND APPROVE (WITH
SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED) VERTEX’S CONDUCTING
SUCH CLINICAL TRIALS IN THE TERRITORY; AND

(IX)          TO PERFORM SUCH OTHER FUNCTIONS AS APPROPRIATE TO FURTHER THE
PURPOSES OF THIS AGREEMENT AS MUTUALLY DETERMINED BY THE PARTIES.

MITSUBISHI will prepare the initial draft of an agenda for each JDC meeting and
will submit the draft to VERTEX for comments a reasonable period before the
scheduled meeting

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

12


--------------------------------------------------------------------------------


date.  The Party hosting a particular JDC meeting shall prepare and deliver to
the members of the JDC, within [***] days after the date of each meeting,
minutes of such meeting setting forth, among other things, all decisions of the
JDC, and including a summary of the status of development activities as reported
to the JDC.  The Party not preparing the minutes may suggest changes or
amendments to the minutes, and may provide a supplement addressing activities at
the meeting that are not reported in the minutes, which shall be distributed to
the Parties and filed with the meeting minutes.  In case the JDC meets by means
of telephone or video conferences, the responsibility for preparing minutes
shall lie with MITSUBISHI.


3.1.2       RETENTION OF RIGHTS.  NOTWITHSTANDING THE FOREGOING, EACH PARTY
SHALL RETAIN THE RIGHTS, POWERS, AND DISCRETION EXPRESSLY GRANTED TO IT UNDER
THIS AGREEMENT, AND THE JDC SHALL NOT BE DELEGATED OR VESTED WITH ANY SUCH
RIGHTS, POWERS OR DISCRETION EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT. 
THE JDC SHALL NOT HAVE THE POWER TO AMEND OR MODIFY THIS AGREEMENT, WHICH MAY
ONLY BE AMENDED OR MODIFIED AS PROVIDED IN SECTION 13.14 HEREOF.


3.1.3       DECISION MAKING.  IF THE JDC CANNOT REACH CONSENSUS ON A MATTER
ARISING IN CONNECTION WITH THE TERRITORY, SUCH MATTER SHALL BE REFERRED TO THE
JOINT STEERING COMMITTEE FOR RESOLUTION IN ACCORDANCE WITH THE TERMS OF SECTION
10.2.1.  IF THE JOINT STEERING COMMITTEE IS UNABLE TO RESOLVE SUCH MATTER, THEN
MITSUBISHI SHALL HAVE FINAL AUTHORITY TO MAKE THE ULTIMATE DECISION WITH RESPECT
THERETO.  IF THE JDC CANNOT REACH CONSENSUS ON A MATTER ARISING IN CONNECTION
WITH THE VERTEX TERRITORY, EXCEPT FOR THE MATTERS SET FORTH IN SECTION 3.2.3,
SUCH MATTER SHALL BE REFERRED TO THE JOINT STEERING COMMITTEE FOR RESOLUTION IN
ACCORDANCE WITH THE TERMS OF SECTION 10.2.1.  IF THE JOINT STEERING COMMITTEE IS
UNABLE TO RESOLVE SUCH MATTER, THEN VERTEX SHALL HAVE FINAL AUTHORITY TO MAKE
THE ULTIMATE DECISION WITH RESPECT THERETO.  IF THE JDC CANNOT REACH CONSENSUS
ON ANY OTHER MATTERS, INCLUDING THE MATTERS SET FORTH IN SECTION 3.2.3, SUCH
MATTERS SHALL BE REFERRED TO THE JOINT STEERING COMMITTEE FOR RESOLUTION IN
ACCORDANCE WITH THE TERMS OF SECTIONS 10.2.1 AND 10.2.2.


3.2            DEVELOPMENT PLANS.


3.2.1       MITSUBISHI DEVELOPMENT PLAN.  AS SOON AS PRACTICABLE AFTER THE
EFFECTIVE DATE, MITSUBISHI WILL PREPARE A DEVELOPMENT PLAN FOR THE CONDUCT OF
THE MITSUBISHI DEVELOPMENT ACTIVITIES IN THE TERRITORY (THE “MITSUBISHI
DEVELOPMENT PLAN”), AND WILL PROVIDE A COPY OF SUCH PLAN TO THE JDC.  THE
MITSUBISHI DEVELOPMENT PLAN WILL BE UPDATED BY MITSUBISHI ANNUALLY THEREAFTER TO
DESCRIBE THE MITSUBISHI DEVELOPMENT ACTIVITIES THAT MITSUBISHI THEN INTENDS WILL
BE CONDUCTED DURING THE SUBSEQUENT YEAR AND THE REMAINDER OF THE DEVELOPMENT
PERIOD.  SUCH MITSUBISHI DEVELOPMENT PLAN WILL BE PROVIDED TO

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

13


--------------------------------------------------------------------------------



THE JDC WITHIN [***] DAYS OF THE DATE THAT THE JDC WILL CONDUCT ONE OF ITS
QUARTERLY OR SEMI-ANNUAL MEETINGS.  THE MITSUBISHI DEVELOPMENT PLAN WILL BE
CONSIDERED CONFIDENTIAL INFORMATION OF MITSUBISHI SUBJECT TO THE CONFIDENTIALITY
OBLIGATIONS OF ARTICLE IX.  THE JDC SHALL HAVE THE OPPORTUNITY TO REVIEW AND
COMMENT ON THE MITSUBISHI DEVELOPMENT PLAN WITHIN [***] DAYS OF ITS RECEIPT.


3.2.2       VERTEX DEVELOPMENT PLAN.  AS SOON AS PRACTICABLE AFTER THE EFFECTIVE
DATE, VERTEX WILL PREPARE A DEVELOPMENT PLAN FOR THE CONDUCT OF THE VERTEX
DEVELOPMENT ACTIVITIES IN THE VERTEX TERRITORY, OTHER THAN THE CORE DEVELOPMENT
ACTIVITIES (THE “VERTEX DEVELOPMENT PLAN”), AND WILL PROVIDE A COPY OF SUCH PLAN
TO THE JDC.  THE VERTEX DEVELOPMENT PLAN WILL BE UPDATED BY VERTEX ANNUALLY
THEREAFTER TO DESCRIBE THE VERTEX DEVELOPMENT ACTIVITIES (OTHER THAN CORE
DEVELOPMENT ACTIVITIES) THAT VERTEX THEN INTENDS WILL BE CONDUCTED DURING THE
SUBSEQUENT YEAR AND THE REMAINDER OF THE DEVELOPMENT PERIOD.  SUCH VERTEX
DEVELOPMENT PLAN WILL BE PROVIDED TO THE JDC WITHIN [***] DAYS OF THE DATE THAT
THE JDC WILL CONDUCT ONE OF ITS QUARTERLY OR SEMI-ANNUAL MEETINGS.  THE VERTEX
DEVELOPMENT PLAN WILL BE CONSIDERED CONFIDENTIAL INFORMATION OF VERTEX SUBJECT
TO THE CONFIDENTIALITY OBLIGATIONS OF ARTICLE IX.  THE JDC SHALL HAVE THE
OPPORTUNITY TO REVIEW AND COMMENT ON THE VERTEX DEVELOPMENT PLAN WITHIN [***]
DAYS OF ITS RECEIPT.


3.2.3       CORE DEVELOPMENT PLAN.  AS SOON AS PRACTICABLE AFTER THE EFFECTIVE
DATE, VERTEX WILL PREPARE A DEVELOPMENT PLAN FOR THE CONDUCT OF THE CORE
DEVELOPMENT ACTIVITIES (THE “CORE DEVELOPMENT PLAN”), INCLUDING AN ACCOMPANYING
BUDGET, AND WILL PROVIDE A COPY OF SUCH PLAN TO THE JDC.  THE CORE DEVELOPMENT
PLAN WILL BE UPDATED BY VERTEX ANNUALLY THEREAFTER TO DESCRIBE THE CORE
DEVELOPMENT ACTIVITIES THAT VERTEX THEN INTENDS WILL BE CONDUCTED DURING THE
SUBSEQUENT YEAR AND THE REMAINDER OF THE DEVELOPMENT PERIOD.  SUCH CORE
DEVELOPMENT PLAN WILL BE PROVIDED TO THE JDC WITHIN [***] DAYS OF THE DATE THAT
THE JDC WILL CONDUCT ONE OF ITS QUARTERLY OR SEMI-ANNUAL MEETINGS.  THE CORE
DEVELOPMENT PLAN WILL BE CONSIDERED CONFIDENTIAL INFORMATION OF VERTEX SUBJECT
TO THE CONFIDENTIALITY OBLIGATIONS OF ARTICLE IX.  THE JDC SHALL HAVE THE RIGHT
TO REVIEW AND COMMENT ON THE CORE DEVELOPMENT PLAN WITHIN [***] DAYS OF ITS
RECEIPT.  WITHIN SUCH [***] DAY PERIOD, THE JDC SHALL ALSO (I) CONFIRM THAT THE
CORE DEVELOPMENT ACTIVITIES DESCRIBED THEREIN FALL WITHIN THE SCOPE OF SUCH
DEFINITION AND (II) AGREE UPON THE PROTOCOLS FOR NON-CLINICAL STUDIES, WHICH
AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  IN THE EVENT THAT THE
JDC CANNOT REACH CONSENSUS WITH RESPECT TO A MATTER DESCRIBED IN EITHER CLAUSE
(I) OR (II) ABOVE, SUCH MATTER SHALL BE REFERRED TO THE JOINT STEERING COMMITTEE
FOR RESOLUTION IN ACCORDANCE WITH THE TERMS OF SECTIONS 10.2.1 AND

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

14


--------------------------------------------------------------------------------



10.2.2.  IN THE EVENT THAT THE JDC DOES NOT AGREE UPON THE PROTOCOL FOR A
PARTICULAR NON-CLINICAL STUDY, VERTEX SHALL ALSO HAVE THE RIGHT TO CONDUCT SUCH
STUDY INDEPENDENTLY AND EITHER (I) NOT TO REFER SUCH DISPUTE TO THE JOINT
STEERING COMMITTEE FOR RESOLUTION, IN WHICH CASE MITSUBISHI MAY ALSO NOT REFER
SUCH DISPUTE TO THE JOINT STEERING COMMITTEE AND SUCH STUDY SHALL NO LONGER BE
CONSIDERED A CORE DEVELOPMENT ACTIVITY SUBJECT TO COST SHARING BY MITSUBISHI
PURSUANT TO SECTION 3.3 BELOW, OR (II) TO REFER SUCH DISPUTE TO THE JOINT
STEERING COMMITTEE FOR RESOLUTION, AND IF THE RESOLUTION PROCESS DOES NOT
APPROVE THE PROTOCOL FOR SUCH NON-CLINICAL STUDY, SUCH STUDY SHALL NOT BE
CONSIDERED A CORE DEVELOPMENT ACTIVITY SUBJECT TO COST SHARING BY MITSUBISHI
PURSUANT TO SECTION 3.3 BELOW, BUT IF THE RESOLUTION PROCESS DOES APPROVE SUCH
PROTOCOL, THEN SUCH STUDY SHALL BE CONSIDERED A CORE DEVELOPMENT ACTIVITY
SUBJECT TO SUCH COST SHARING BY MITSUBISHI.


3.3            DEVELOPMENT COSTS.


3.3.1       MITSUBISHI COST-SHARING OBLIGATIONS.  MITSUBISHI WILL BEAR THE COST
OF THE MITSUBISHI DEVELOPMENT ACTIVITIES IN THE TERRITORY.  IN ADDITION TO THE
ABOVE OBLIGATION, MITSUBISHI WILL PAY TO VERTEX [***] OF THE CORE DEVELOPMENT
COSTS INCURRED BY OR ON BEHALF OF VERTEX OR A VERTEX LICENSEE.  FOR THE
AVOIDANCE OF DOUBT, MITSUBISHI SHALL HAVE NO OBLIGATION UNDER THIS SECTION 3.3.1
TO PAY [***].  NOT LATER THAN [***] AFTER THE END OF EACH CALENDAR QUARTER,
VERTEX WILL SUBMIT TO MITSUBISHI A SUMMARY OF THE CORE DEVELOPMENT COSTS
INCURRED DURING THE CALENDAR QUARTER JUST ENDED (WITH APPROPRIATE SUPPORTING
INFORMATION INCLUDING A DESCRIPTION OF THE TIME EXPENDED ON THE RELATED CORE
DEVELOPMENT ACTIVITIES [***], PROVIDED, HOWEVER, THAT IF THE FIRST INVOICE
SUBMITTED UNDER THIS SECTION 3.3.1 TO MITSUBISHI REFLECTS COSTS FOR ACTIVITIES
THAT ARE SUBSEQUENTLY NOT CONFIRMED BY THE JDC TO BE CORE DEVELOPMENT
ACTIVITIES, THEN MITSUBISHI SHALL RECEIVE A CREDIT FOR SUCH COSTS AGAINST THE
NEXT INVOICE SUBMITTED UNDER THIS SECTION 3.3.1.  THE SUMMARY AND SUPPORTING
INFORMATION SHALL BE CONSIDERED TO BE CONFIDENTIAL INFORMATION OF VERTEX SUBJECT
TO THE CONFIDENTIALITY OBLIGATIONS OF ARTICLE IX.  THE BOOKS AND RECORDS OF
VERTEX OR A VERTEX LICENSEE RELATING TO CORE DEVELOPMENT COSTS WILL BE SUBJECT
TO INSPECTION BY MITSUBISHI ONCE IN ANY CALENDAR YEAR UPON REASONABLE NOTICE,
FOR THE PURPOSE OF VERIFYING THE ACCURACY OF THE SUMMARY OF CORE DEVELOPMENT
COSTS DELIVERED HEREUNDER.  THE BOOKS AND RECORDS RELATING TO A REPORTED CORE
DEVELOPMENT COST SHALL BE RETAINED BY VERTEX OR A VERTEX LICENSEE FOR A PERIOD
OF NOT LESS THAN [***] AFTER THE YEAR IN WHICH SUCH COST WAS INCURRED.


3.3.2       LIMITATIONS ON MITSUBISHI COST-SHARING OBLIGATIONS.  MITSUBISHI’S
OBLIGATION TO SHARE CORE DEVELOPMENT COSTS INCURRED BY OR ON BEHALF OF VERTEX OR
A VERTEX

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

15


--------------------------------------------------------------------------------



LICENSEE FROM THE EFFECTIVE DATE THROUGH THE COMPLETION OF PHASE II CLINICAL
TRIALS WITHIN THE CORE DEVELOPMENT ACTIVITIES AND TO PAY VERTEX THEREFOR SHALL
BE [***].  UPON [***] THE PARTIES SHALL BEGIN TO DISCUSS IN GOOD FAITH THE
MAXIMUM AMOUNT OF MITSUBISHI’S COST-SHARING OBLIGATION RELATING TO CORE
DEVELOPMENT COSTS INCURRED BY OR ON BEHALF OF VERTEX OR A VERTEX LICENSEE FOR
THE CONDUCT OF PHASE III CLINICAL TRIALS.  [***]  THIS AMOUNT SHALL BE PAYABLE
IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN SECTIONS 3.3.1 AND
3.3.3.


3.3.3       TIMING AND METHOD OF PAYMENTS.  ALL AMOUNTS PAYABLE UNDER THIS
SECTION 3.3 SHALL BE MADE ON OR BEFORE THE [***] FOLLOWING MITSUBISHI’S RECEIPT
OF INVOICES FROM VERTEX WITH RESPECT THERETO.  ALL PAYMENTS SHALL BE MADE BY
WIRE TRANSFER IN U.S. DOLLARS TO THE CREDIT OF SUCH BANK ACCOUNT AS MAY BE
DESIGNATED BY VERTEX IN WRITING TO MITSUBISHI FROM TIME TO TIME.


3.4            [***].  IN THE EVENT THAT MITSUBISHI DECIDES TO FILE FOR
REGULATORY APPROVAL FOR THE DRUG PRODUCT FOR A [***] IN THE TERRITORY [***] THEN
MITSUBISHI SHALL [***].  THE PARTIES SHALL DISCUSS IN GOOD FAITH AND AGREE
[***].  FOR THE PURPOSE OF THIS SECTION 3.4 [***],  IN ADDITION, IN THE EVENT
THAT MITSUBISHI DETERMINES THAT IT WILL NOT FILE FOR REGULATORY APPROVAL FOR THE
DRUG PRODUCT IN THE TERRITORY FOR [***] BUT INSTEAD WILL FILE FOR REGULATORY
AUTHORITY FOR THE DRUG PRODUCT IN THE TERRITORY FOR [***] THEN MITSUBISHI SHALL
NOTIFY VERTEX OF SUCH DECISION NO LATER THAN [***] AND THE PARTIES SHALL DISCUSS
IN GOOD FAITH AND AGREE UPON THE TERMS [***] WHICH AGREEMENT IN ANY EVENT SHALL
BE REACHED PRIOR TO [***].


3.5            DATA TRANSFER.

3.5.1       PRECLINICAL AND NON-CLINICAL DATA.

(a)           MITSUBISHI shall provide to VERTEX all relevant preclinical and
non-clinical data, assays and associated materials, protocols, methods,
processes, techniques, commercial assessments of potential Indications, and any
other relevant information or materials with respect to a Compound, that are
Controlled by and in the possession of MITSUBISHI or its Affiliates and produced
in the performance of the MITSUBISHI Development Activities during the term of
this Agreement.  Available information and materials shall be delivered by
MITSUBISHI to the JDC, at MITSUBISHI’s expense, within thirty (30) days after
the end of each calendar quarter during the term of this Agreement in an orderly
fashion and in a manner such that the value of the delivered information and
materials is preserved in all material respects.  Such information and materials
shall be deemed Confidential Information of MITSUBISHI subject to the terms and
conditions set forth in Article IX.  MITSUBISHI shall enter

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

16


--------------------------------------------------------------------------------


into customary agreements with its sublicensees that provide that such
sublicensees shall supply MITSUBISHI with relevant preclinical and non-clinical
data, assays and associated materials, protocols, methods, processes,
techniques, commercial assessments of potential Indications, and any other
relevant information or materials with respect to a Compound produced in the
performance of the MITSUBISHI Development Activities.

(b)           VERTEX shall provide to MITSUBISHI all relevant preclinical and
non-clinical data, assays and associated materials, protocols, methods,
processes, techniques, commercial assessments of potential Indications, and any
other relevant information or materials with respect to a Compound, that are
Controlled by and in the possession of VERTEX or its Affiliates and produced in
the performance of the VERTEX Development Activities before and during the term
of this Agreement.  Available information and materials shall be delivered by
VERTEX to the JDC, at VERTEX’s expense, within thirty (30) days after the end of
each calendar quarter during the term of this Agreement in an orderly fashion
and in a manner such that the value of the delivered information and materials
is preserved in all material respects.  Such information and materials shall be
deemed Confidential Information of VERTEX subject to the terms and conditions
set forth in Article IX.  VERTEX shall enter into customary agreements with the
VERTEX Licensees that provide that the VERTEX Licensees shall supply VERTEX with
relevant preclinical and non-clinical data, assays and associated materials,
protocols, methods, processes, techniques, commercial assessments of potential
Indications, and any other relevant information or materials with respect to a
Compound produced in the performance of the VERTEX Development Activities.

3.5.2       CLINICAL DATA.

(A)           MITSUBISHI SHALL PROVIDE TO VERTEX ALL RELEVANT MATERIALS, DATA
AND REGULATORY INFORMATION THAT ARE CONTROLLED BY AND IN THE POSSESSION OF
MITSUBISHI OR ITS AFFILIATES AND RELATED TO OR GENERATED IN CONNECTION WITH ANY
CLINICAL TRIALS OF A COMPOUND CONDUCTED, SPONSORED OR FUNDED BY MITSUBISHI
AND/OR ITS SUBLICENSEES (INCLUDING INVESTIGATOR-SPONSORED TRIALS AND
POST-MARKETING CLINICAL TRIALS) PURSUANT TO THE PERFORMANCE OF THE MITSUBISHI
DEVELOPMENT ACTIVITIES DURING THE TERM OF THIS AGREEMENT, WHETHER WRITTEN OR
ELECTRONIC, INCLUDING ALL RELEVANT CLINICAL SAFETY AND EFFICACY DATA AND ALL
REGULATORY DATA AND INFORMATION RELATED TO THE USE AND SALE OF A DRUG PRODUCT
FOR ANY INDICATION.  SUCH MATERIALS, DATA AND INFORMATION SHALL BE DELIVERED TO
THE JDC BY MITSUBISHI, AT MITSUBISHI’S COST, PROMPTLY AFTER COMPLETION OF THE
ANALYSIS OF SUCH CLINICAL TRIAL DATA AND INFORMATION IN AN ORDERLY FASHION AND
IN A MANNER SUCH THAT THE VALUE OF THE ACCESSED INFORMATION IS PRESERVED IN ALL

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

17


--------------------------------------------------------------------------------


MATERIAL RESPECTS.  SUCH INFORMATION AND MATERIALS SHALL BE DEEMED CONFIDENTIAL
INFORMATION OF MITSUBISHI SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
ARTICLE IX.  MITSUBISHI SHALL ENTER INTO CUSTOMARY AGREEMENTS WITH ITS
SUBLICENSEES THAT PROVIDE THAT SUCH SUBLICENSEES SHALL SUPPLY MITSUBISHI WITH
RELEVANT MATERIALS, DATA AND REGULATORY INFORMATION RELATED TO OR GENERATED IN
CONNECTION WITH ANY CLINICAL TRIALS OF A COMPOUND CONDUCTED, SPONSORED OR FUNDED
BY SUCH SUBLICENSEES PURSUANT TO THE PERFORMANCE OF THE MITSUBISHI DEVELOPMENT
ACTIVITIES.

(B)           VERTEX SHALL PROVIDE TO MITSUBISHI ALL RELEVANT MATERIALS, DATA
AND REGULATORY INFORMATION THAT ARE CONTROLLED BY AND IN THE POSSESSION OF
VERTEX OR ITS AFFILIATES AND RELATED TO OR GENERATED IN CONNECTION WITH ANY
CLINICAL TRIALS OF A COMPOUND CONDUCTED, SPONSORED OR FUNDED BY VERTEX AND/OR
ITS VERTEX LICENSEES (INCLUDING INVESTIGATOR-SPONSORED TRIALS AND POST-MARKETING
CLINICAL TRIALS) PURSUANT TO THE PERFORMANCE OF THE VERTEX DEVELOPMENT
ACTIVITIES BEFORE AND DURING THE TERM OF THIS AGREEMENT, WHETHER WRITTEN OR
ELECTRONIC, INCLUDING ALL RELEVANT CLINICAL SAFETY AND EFFICACY DATA AND ALL
REGULATORY DATA AND INFORMATION RELATED TO THE USE AND SALE OF A DRUG PRODUCT
FOR ANY INDICATION.  SUCH MATERIALS, DATA AND INFORMATION SHALL BE DELIVERED TO
THE JDC BY VERTEX, AT VERTEX’S COST, PROMPTLY AFTER COMPLETION OF THE ANALYSIS
OF SUCH CLINICAL TRIAL DATA AND INFORMATION IN AN ORDERLY FASHION AND IN A
MANNER SUCH THAT THE VALUE OF THE ACCESSED INFORMATION IS PRESERVED IN ALL
MATERIAL RESPECTS.  SUCH INFORMATION AND MATERIALS SHALL BE DEEMED CONFIDENTIAL
INFORMATION OF VERTEX SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN ARTICLE
IX.  VERTEX SHALL ENTER INTO CUSTOMARY AGREEMENTS WITH THE VERTEX LICENSEES THAT
PROVIDE THAT THE VERTEX LICENSEES SHALL SUPPLY VERTEX WITH RELEVANT MATERIALS,
DATA AND REGULATORY INFORMATION RELATED TO OR GENERATED IN CONNECTION WITH ANY
CLINICAL TRIALS OF A COMPOUND CONDUCTED, SPONSORED OR FUNDED BY SUCH VERTEX
LICENSEES PURSUANT TO THE PERFORMANCE OF THE VERTEX DEVELOPMENT ACTIVITIES.


3.6            REGULATORY MATTERS.


3.6.1       REGULATORY APPROVALS.  UNLESS OTHERWISE REQUIRED BY LAW IN THE
RELEVANT JURISDICTION OR SET FORTH IN THIS AGREEMENT, MITSUBISHI SHALL HAVE THE
SOLE RIGHT TO OBTAIN REGULATORY APPROVALS IN THE TERRITORY, WHICH SHALL BE HELD
BY AND IN THE NAME OF MITSUBISHI, AND MITSUBISHI, ITS AFFILIATES OR SUBLICENSEES
SHALL OWN ALL SUBMISSIONS IN CONNECTION THEREWITH.


3.6.2       INTERACTION WITH REGULATORY AUTHORITIES.  MITSUBISHI, ITS AFFILIATES
OR SUBLICENSEES WILL BE THE PRINCIPAL CONTACT FOR AND WILL OTHERWISE TAKE THE
LEAD ROLE IN ALL

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

18


--------------------------------------------------------------------------------



INTERACTIONS WITH REGULATORY AUTHORITIES CONCERNING A DRUG PRODUCT IN THE
TERRITORY.  VERTEX, ITS AFFILIATES OR VERTEX LICENSEES WILL BE THE PRINCIPAL
CONTACT FOR AND WILL OTHERWISE TAKE THE LEAD ROLE IN ALL INTERACTIONS WITH
REGULATORY AUTHORITIES CONCERNING BULK DRUG SUBSTANCE OR A DRUG PRODUCT IN THE
VERTEX TERRITORY.  EACH PARTY WILL PROVIDE THE OTHER PARTY WITH PROMPT NOTICE OF
ALL MATERIAL CORRESPONDENCE AND FILINGS WITH A REGULATORY AUTHORITY REGARDING
BULK DRUG SUBSTANCE OR A DRUG PRODUCT AND, AT THE OTHER PARTY’S REQUEST AND AT
ITS EXPENSE, WITH COPIES OF ALL SUCH CORRESPONDENCE AND FILINGS.


3.6.3       RIGHT OF CROSS REFERENCE.  MITSUBISHI HEREBY GRANTS VERTEX AND ITS
AFFILIATES OR VERTEX LICENSEES THE RIGHT TO CROSS REFERENCE, IN THEIR REGULATORY
FILINGS MADE IN THE VERTEX TERRITORY OR IN THE TERRITORY, IF ANY, COVERING BULK
DRUG SUBSTANCE, A COMPOUND OR DRUG PRODUCT, ALL REGULATORY FILINGS, AND
INFORMATION CONTAINED THEREIN, MADE IN THE TERRITORY BY MITSUBISHI OR ITS
AFFILIATES OR SUBLICENSEES RELATIVE TO SUCH BULK DRUG SUBSTANCE, COMPOUNDS OR
DRUG PRODUCTS.  VERTEX HEREBY GRANTS MITSUBISHI AND ITS AFFILIATES OR
SUBLICENSEES THE RIGHT TO CROSS REFERENCE, IN THEIR REGULATORY FILINGS MADE IN
THE TERRITORY COVERING A COMPOUND OR DRUG PRODUCT, ALL REGULATORY FILINGS, AND
INFORMATION CONTAINED THEREIN, MADE IN THE VERTEX TERRITORY OR IN THE TERRITORY,
IF ANY, BY VERTEX OR ITS AFFILIATES OR VERTEX LICENSEES RELATIVE TO SUCH
COMPOUNDS OR DRUG PRODUCTS.


3.6.4       REGULATORY REPORTING.  DURING THE TERM OF THIS AGREEMENT, IN ORDER
TO COMPLY WITH APPLICABLE REGULATIONS OF APPLICABLE REGULATORY AUTHORITIES, THE
PARTIES AGREE THAT THEY SHALL ESTABLISH PROCEDURES FOR REPORTING TO SUCH
REGULATORY AUTHORITIES ANY ADVERSE EVENTS, TECHNICAL COMPLAINTS OR OTHER
REPORTABLE EVENTS THAT MAY OCCUR WITH RESPECT TO THE MANUFACTURE, SUPPLY, USE,
SALE OR CLINICAL TESTING OF BULK DRUG SUBSTANCE, A COMPOUND OR DRUG PRODUCT
HEREUNDER.  DETAILS OF SUCH PROCEDURES SHALL BE AGREED UPON BY THE PARTIES PRIOR
TO THE INITIATION OF PHASE I CLINICAL TRIALS BY OR ON BEHALF OF MITSUBISHI.


3.7            CONDUCT OF THE DEVELOPMENT ACTIVITIES.


3.7.1       STANDARDS.  MITSUBISHI AND VERTEX AGREE TO PERFORM THE MITSUBISHI
DEVELOPMENT ACTIVITIES AND THE VERTEX DEVELOPMENT ACTIVITIES, RESPECTIVELY, IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN CONFORMITY
WITH GENERALLY ACCEPTED STANDARDS OF GOOD LABORATORY PRACTICES AND GOOD CLINICAL
PRACTICES AND WITH ALL APPLICABLE NATIONAL, STATE, REGIONAL AND LOCAL LAWS,
GUIDELINES, RULES AND REGULATIONS.


3.7.2       RECORDS.  MITSUBISHI AND VERTEX SHALL PREPARE AND MAINTAIN, OR HAVE
PREPARED AND MAINTAINED, COMPLETE AND ACCURATE WRITTEN RECORDS, ACCOUNTS, NOTES,
REPORTS AND

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

19


--------------------------------------------------------------------------------



DATA WITH RESPECT TO ALL LABORATORY WORK CONDUCTED IN THE PERFORMANCE OF THE
MITSUBISHI DEVELOPMENT ACTIVITIES AND THE VERTEX DEVELOPMENT ACTIVITIES,
RESPECTIVELY.  MITSUBISHI AND VERTEX SHALL PREPARE AND MAINTAIN, OR HAVE
PREPARED AND MAINTAINED, COMPLETE AND ACCURATE WRITTEN RECORDS, DATA AND
INFORMATION WITH RESPECT TO ALL CLINICAL TRIALS PERFORMED IN THE CONDUCT OF THE
MITSUBISHI DEVELOPMENT ACTIVITIES AND THE VERTEX DEVELOPMENT ACTIVITIES,
RESPECTIVELY, AS REQUIRED BY ALL APPLICABLE NATIONAL, STATE, REGIONAL AND LOCAL
LAWS, GUIDELINES, RULES AND REGULATIONS.


3.8            OWNERSHIP OF TECHNOLOGY.

3.8.1       NO OWNERSHIP BY EMPLOYEES.  ALL EMPLOYEES OF MITSUBISHI WHO ARE
EXPECTED TO PERFORM THE MITSUBISHI DEVELOPMENT ACTIVITIES HAVE SIGNED, OR BEFORE
ANY SUCH PERFORMANCE WILL SIGN, AGREEMENTS WITH MITSUBISHI REGARDING PROPRIETARY
INFORMATION AND INVENTIONS IN A FORM REASONABLY CONSIDERED BY MITSUBISHI AND ITS
COUNSEL TO ASSURE MITSUBISHI’S CONTROL OF ANY INTELLECTUAL PROPERTY INVENTED,
DISCOVERED OR DEVELOPED BY SUCH EMPLOYEES.  ALL EMPLOYEES OF VERTEX WHO ARE
EXPECTED TO PERFORM THE VERTEX DEVELOPMENT ACTIVITIES HAVE SIGNED, OR BEFORE ANY
SUCH PERFORMANCE WILL SIGN, AGREEMENTS WITH VERTEX REGARDING PROPRIETARY
INFORMATION AND INVENTIONS IN A FORM REASONABLY CONSIDERED BY VERTEX AND ITS
COUNSEL TO ASSURE VERTEX’S CONTROL OF ANY INTELLECTUAL PROPERTY INVENTED,
DISCOVERED OR DEVELOPED BY SUCH EMPLOYEES.

3.8.2       OWNERSHIP BY AGENTS OR LICENSEES.  MITSUBISHI SHALL ENTER INTO
CUSTOMARY AGREEMENTS WITH ITS AGENTS AND SUBLICENSEES THAT PROVIDE THAT ALL OF
SUCH AGENTS’ OR SUBLICENSEES’ RIGHT, TITLE AND INTEREST IN, TO AND UNDER ANY
INTELLECTUAL PROPERTY INVENTED, DISCOVERED OR DEVELOPED BY SUCH AGENTS OR
SUBLICENSEES IN THE PERFORMANCE OF THE MITSUBISHI DEVELOPMENT ACTIVITIES SHALL
BE ASSIGNED OR LICENSED TO MITSUBISHI.  VERTEX SHALL ENTER INTO CUSTOMARY
AGREEMENTS WITH ITS AGENTS AND VERTEX LICENSEES THAT PROVIDE THAT ALL OF SUCH
AGENTS’ OR VERTEX LICENSEES’ RIGHT, TITLE AND INTEREST IN, TO AND UNDER ANY
INTELLECTUAL PROPERTY INVENTED, DISCOVERED OR DEVELOPED BY SUCH AGENTS OR VERTEX
LICENSEES IN THE PERFORMANCE OF THE VERTEX DEVELOPMENT ACTIVITIES SHALL BE
ASSIGNED OR LICENSED TO VERTEX.


ARTICLE IV— MANUFACTURE AND SUPPLY


4.1            SUPPLY OF BULK DRUG SUBSTANCE AND DRUG PRODUCT FOR DEVELOPMENT. 
SUBJECT TO SECTION 6.4, VERTEX SHALL BE RESPONSIBLE FOR THE MANUFACTURE AND
SUPPLY OF ALL BULK DRUG SUBSTANCE, AND MITSUBISHI WILL BE RESPONSIBLE FOR
PREPARING THE DRUG PRODUCT FROM BULK

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

20


--------------------------------------------------------------------------------



DRUG SUBSTANCE, IN EACH CASE AS NECESSARY FOR THE CONDUCT OF THE MITSUBISHI
DEVELOPMENT ACTIVITIES IN THE TERRITORY.  NOTWITHSTANDING THE ABOVE BUT SUBJECT
TO SECTION 6.4, AT MITSUBISHI’S REQUEST AND UPON NO LESS THAN [***], VERTEX
AGREES TO SUPPLY THAT AMOUNT OF DRUG PRODUCT REQUIRED FOR MITSUBISHI TO CONDUCT
THE PHASE I CLINICAL TRIALS, PHASE II CLINICAL TRIALS AND PHASE III CLINICAL
TRIALS IN THE TERRITORY (“INVESTIGATIONAL DRUG PRODUCT”).  VERTEX WILL SUPPLY
SUCH BULK DRUG SUBSTANCE AND INVESTIGATIONAL DRUG PRODUCT TO MITSUBISHI AT THE
[***].  SUPPLY OF BULK DRUG SUBSTANCE AND INVESTIGATIONAL DRUG PRODUCT FOR
DEVELOPMENT PURPOSES SHALL BE UNDERTAKEN PURSUANT TO THE PROVISIONS OF A SUPPLY
AGREEMENT FOR THE CONDUCT OF THE MITSUBISHI DEVELOPMENT ACTIVITIES (THE
“DEVELOPMENT SUPPLY AGREEMENT”), INCLUDING SUCH CUSTOMARY REPRESENTATIONS,
WARRANTIES, COVENANTS AND CONDITIONS AS ARE NECESSARY OR APPROPRIATE FOR
TRANSACTIONS OF THIS TYPE, NOT INCONSISTENT WITH THE TERMS AND CONDITIONS HEREOF
AND SATISFACTORY IN FORM AND SUBSTANCE TO THE PARTIES AND THEIR LEGAL ADVISORS. 
WITHIN [***] AFTER THE EFFECTIVE DATE, THE PARTIES WILL NEGOTIATE IN GOOD FAITH
AND SEPARATELY ENTER INTO THE DEVELOPMENT SUPPLY AGREEMENT.


4.2            SUPPLY OF BULK DRUG SUBSTANCE AND DRUG PRODUCT FOR COMMERCIAL
PURPOSES.  SUBJECT TO SECTION 6.4, VERTEX WILL SUPPLY AND MITSUBISHI SHALL
PURCHASE FROM VERTEX ALL OF MITSUBISHI’S REQUIREMENTS FOR BULK DRUG SUBSTANCE
FOR MANUFACTURE OF DRUG PRODUCT SOLD IN THE TERRITORY PURSUANT TO THE PROVISIONS
OF A SUPPLY AGREEMENT FOR BULK DRUG SUBSTANCE FOR COMMERCIAL PURPOSES (THE
“COMMERCIAL SUPPLY AGREEMENT”), INCLUDING SUCH CUSTOMARY REPRESENTATIONS,
WARRANTIES, COVENANTS AND CONDITIONS AS ARE NECESSARY OR APPROPRIATE FOR
TRANSACTIONS OF THIS TYPE, NOT INCONSISTENT WITH THE TERMS AND CONDITIONS HEREOF
AND SATISFACTORY IN FORM AND SUBSTANCE TO THE PARTIES AND THEIR LEGAL ADVISORS. 
PROMPTLY AFTER THE START OF THE FIRST PHASE III CLINICAL TRIAL BY MITSUBISHI,
THE PARTIES WILL COMMENCE GOOD FAITH NEGOTIATIONS AND SEPARATELY ENTER INTO THE
COMMERCIAL SUPPLY AGREEMENT.  MITSUBISHI SHALL PURCHASE SUCH BULK DRUG SUBSTANCE
FROM VERTEX IN ACCORDANCE WITH THE TERMS OF SECTION 6.3 HEREOF.  VERTEX MAY
CONTRACT WITH ANY THIRD PARTY AS A MANUFACTURING SUBCONTRACTOR.


4.3            LIMITATION ON SUPPLY OBLIGATION.  NOTWITHSTANDING SECTIONS 4.1 OR
4.2 HEREOF, VERTEX SHALL HAVE NO OBLIGATION TO SUPPLY BULK DRUG SUBSTANCE OR
INVESTIGATIONAL DRUG PRODUCT TO MITSUBISHI WITH RESPECT TO A DRUG PRODUCT UNLESS
VERTEX IS DEVELOPING OR COMMERCIALIZING SUCH DRUG PRODUCT; PROVIDED, HOWEVER,
THAT IF VERTEX HAS SO SUPPLIED BULK DRUG SUBSTANCE TO MITSUBISHI FOR COMMERCIAL
PURPOSES BEFORE VERTEX CEASED DEVELOPMENT OR COMMERCIALIZATION OF THE
CORRESPONDING DRUG PRODUCT, THEN VERTEX SHALL BE OBLIGATED TO CONTINUE THE
SUPPLY OF SUCH BULK DRUG SUBSTANCE TO MITSUBISHI PURSUANT TO THE TERMS SET FORTH

--------------------------------------------------------------------------------

[***]                 Information redacted pursuant to a confidential treatment
request.  An unredacted version of this exhibit has been filed separately with
the Commission.

21


--------------------------------------------------------------------------------



IN SECTION 6.4 HEREOF; PROVIDED FURTHER, HOWEVER, THAT IN ANY OTHER CASE WHERE
MITSUBISHI WISHES TO DEVELOP OR COMMERCIALIZE A DRUG PRODUCT THAT VERTEX IS NOT
ITSELF DEVELOPING OR COMMERCIALIZING,  VERTEX SHALL GRANT TO MITSUBISHI A
NONEXCLUSIVE LICENSE (OR SUBLICENSE, AS APPROPRIATE) UNDER THE VERTEX
TECHNOLOGY, WITH THE RIGHT TO SUBLICENSE, TO MANUFACTURE AND HAVE MANUFACTURED
BULK DRUG SUBSTANCE WITH RESPECT TO SUCH DRUG PRODUCT TO THE EXTENT REQUIRED TO
USE, SELL, HAVE SOLD, OFFER TO SELL AND IMPORT SUCH DRUG PRODUCT IN THE
TERRITORY IN THE FIELD OF USE.  IN SUCH EVENT, AT MITSUBISHI’S EXPENSE, VERTEX
WILL ALSO DELIVER TO MITSUBISHI SUCH VERTEX TECHNOLOGY AS MAY THEN EXIST (IF
ANY) AND PROVIDE TO MITSUBISHI ANY APPLICABLE TECHNICAL SUPPORT IN CONNECTION
THEREWITH THAT IS REASONABLY NECESSARY TO ENABLE MITSUBISHI TO MANUFACTURE BULK
DRUG SUBSTANCE IN COMPLIANCE WITH ANY AND ALL CURRENT REGULATORY APPROVALS IN
THE TERRITORY.  SUCH VERTEX TECHNOLOGY SHALL BE DELIVERED TO MITSUBISHI IN SUCH
A WAY AS TO COMMUNICATE IT TO MITSUBISHI PROMPTLY, EFFECTIVELY AND ECONOMICALLY.


4.4            SECOND SOURCE OF SUPPLY FOR BULK DRUG SUBSTANCE.  WITHIN TWO (2)
YEARS AFTER THE RECEIPT OF REGULATORY APPROVAL FOR A DRUG PRODUCT IN THE UNITED
STATES, VERTEX AGREES TO HAVE AT LEAST [***]MANUFACTURING SITES, IN DIFFERENT
GEOGRAPHICAL LOCATIONS, APPROVED BY THE REGULATORY AUTHORITIES FOR THE SUPPLY OF
THE CORRESPONDING BULK DRUG SUBSTANCE TO MITSUBISHI PURSUANT TO THE COMMERCIAL
SUPPLY AGREEMENT.


4.5            MANUFACTURING TECHNOLOGY.  MANUFACTURING TECHNOLOGY WHICH IS
CONTROLLED BY ONE PARTY AND WHICH WOULD BE USEFUL TO THE OTHER PARTY IN
DISCHARGING ITS MANUFACTURING OBLIGATIONS HEREUNDER SHALL BE MADE AVAILABLE TO
THE MANUFACTURING PARTY FOR THAT PURPOSE, SUBJECT TO NEGOTIATION OF A REASONABLE
COMPENSATION ARRANGEMENT.  IF EITHER PARTY (A “CONTRACTING PARTY”) ENGAGES AN
AFFILIATE OR A THIRD PARTY TO PROVIDE ASSISTANCE TO THE CONTRACTING PARTY IN THE
DEVELOPMENT OF PROCESSES USEFUL FOR THE MANUFACTURE OF BULK DRUG SUBSTANCE OR
DRUG PRODUCT, THE CONTRACTING PARTY WILL MAKE REASONABLE EFFORTS TO PROVIDE THAT
ANY PROCESSES BELONGING TO THAT AFFILIATE OR THIRD PARTY AND MADE AVAILABLE TO
THE CONTRACTING PARTY WILL ALSO BE MADE AVAILABLE TO THE OTHER PARTY ON THE SAME
TERMS OFFERED TO THE CONTRACTING PARTY.


4.6            PACKAGING.  MITSUBISHI WILL BE RESPONSIBLE FOR PACKAGING THE DRUG
PRODUCT AND INVESTIGATIONAL DRUG PRODUCT FOR DEVELOPMENT PURPOSES AND FOR
COMMERCIAL SALE IN THE TERRITORY.

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request.
 An unredacted version of this exhibit has been filed separately with the
Commission.

22


--------------------------------------------------------------------------------



ARTICLE V — COMMERCIALIZATION


5.1            GLOBAL MARKETING AND SALES.  MITSUBISHI WILL PREPARE A MARKETING
PLAN IN REASONABLE DETAIL FOR THE LAUNCH OF ANY DRUG PRODUCT IN EACH COUNTRY OF
THE TERRITORY, AND WILL PROVIDE THE PLAN TO VERTEX NOT LATER THAN NINETY (90)
DAYS AFTER SUBMISSION OF THE INITIAL APPLICATION FOR REGULATORY APPROVAL OF THE
DRUG PRODUCT TO A REGULATORY AUTHORITY IN SUCH COUNTRY OF THE TERRITORY.


5.2            CO-LABELING.  THE LABELS, PACKAGING AND INSERTS FOR THE DRUG
PRODUCT PACKAGED FOR SALE IN THE TERRITORY, AND ANY PROMOTIONAL MATERIALS
THEREFOR, WILL BEAR THE COMPANY NAMES AND LOGOS OF BOTH MITSUBISHI AND VERTEX
WITH SUCH RELATIVE PROMINENCE AND IN SUCH LANGUAGE AS ARE PERMITTED BY THE
APPLICABLE LAWS, RULES, REGULATIONS AND CUSTOM OF SUCH COUNTRY, WITH THE
PREFERENCE THAT WHEREVER POSSIBLE SUCH NAMES AND LOGOS SHALL BE OF EQUAL
PROMINENCE AND VERTEX’S NAME SHALL BE WRITTEN IN THE ENGLISH LANGUAGE. 
MITSUBISHI WILL PERMIT VERTEX TO REVIEW ALL MATERIAL REGULATORY FILINGS IN THE
TERRITORY THAT RELATE TO PRODUCT LABELING, AND ALL PROPOSED LABELS, PACKAGING,
PACKAGE INSERTS AND PROMOTIONAL MATERIALS REQUIRED UNDER THE FOREGOING
PROVISIONS TO BEAR VERTEX’S NAME AND LOGO, PRIOR TO THE FILING OF ANY SUCH
MATERIAL WITH ANY REGULATORY AUTHORITY.


5.3            TRADEMARKS.  EACH PARTY SHALL HAVE THE RIGHT TO REGISTER AND USE
ITS OWN TRADEMARK FOR A DRUG PRODUCT, RESPECTIVELY.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT MITSUBISHI WISHES TO USE VERTEX’S TRADEMARK FOR A DRUG
PRODUCT, VERTEX HEREBY GRANTS TO MITSUBISHI AN EXCLUSIVE, ROYALTY-FREE LICENSE
TO USE VERTEX’S TRADEMARK FOR A DRUG PRODUCT FOR THE ADVERTISING, PROMOTION,
MARKETING, DISTRIBUTION AND SALE OF THE DRUG PRODUCT IN THE FIELD OF USE IN THE
TERRITORY.  MITSUBISHI SHALL HAVE THE RIGHT TO GRANT SUBLICENSES UNDER THE
FOREGOING EXCLUSIVE LICENSE TO ITS SUBLICENSEES PURSUANT TO SECTION 2.1.2
HEREOF.


5.4            DUE DILIGENCE.  FOLLOWING THE FIRST COMMERCIAL SALE OF A DRUG
PRODUCT AND UNTIL THE EXPIRATION OF THIS AGREEMENT, MITSUBISHI SHALL USE
DILIGENT AND COMMERCIALLY REASONABLE EFFORTS TO KEEP THE DRUG PRODUCT REASONABLY
AVAILABLE TO THE PUBLIC IN THE TERRITORY, DEVOTING THE SAME DEGREE OF ATTENTION
AND DILIGENCE TO SUCH EFFORTS THAT IT DEVOTES TO SUCH ACTIVITIES FOR OTHER OF
ITS PRODUCTS OF COMPARABLE COMMERCIAL POTENTIAL.  MITSUBISHI SHALL PROMPTLY
NOTIFY VERTEX IF IT SHALL DETERMINE THAT THE MARKETING AND SALE OF THE DRUG
PRODUCT IN ANY COUNTRY IN THE TERRITORY IS NOT COMMERCIALLY REASONABLE OR
ECONOMICALLY PROFITABLE OR IF FOR OTHER UNFORESEEN REASONS FURTHER COMMERCIAL
SUPPORT OF THE DRUG PRODUCT IN ANY COUNTRY IS NO LONGER PRUDENT OR PRACTICAL. 
WITHIN [***] OF THE RECEIPT OF SUCH NOTICE, VERTEX SHALL NOTIFY MITSUBISHI
WHETHER IT WISHES THE MARKETING AND SALE OF THE DRUG PRODUCT IN SUCH COUNTRY IN
THE TERRITORY TO CONTINUE.  IF VERTEX NOTIFIES MITSUBISHI THAT IT DOES NOT WISH
SUCH MARKETING

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

23


--------------------------------------------------------------------------------



AND SALE TO CONTINUE, THEN MITSUBISHI MAY IMMEDIATELY STOP THE MARKETING AND
SALE OF THE DRUG PRODUCT IN SUCH COUNTRY IN THE TERRITORY.  IF VERTEX NOTIFIES
MITSUBISHI THAT IT DOES WISH SUCH MARKETING AND SALE TO CONTINUE, THEN
MITSUBISHI SHALL CONTINUE TO MARKET AND SELL THE DRUG PRODUCT IN SUCH COUNTRY IN
THE TERRITORY FOR UP TO [***] FROM THE DATE OF MITSUBISHI’S INITIAL NOTICE TO
VERTEX OR SUCH EARLIER DATE UPON WHICH VERTEX OR A VERTEX LICENSEE BEGINS TO
MARKET AND SELL THE DRUG PRODUCT IN SUCH COUNTRY.  UPON THE TERMINATION OF
MITSUBISHI’S MARKETING AND SALE OF THE DRUG PRODUCT IN A COUNTRY, THIS AGREEMENT
SHALL BE DEEMED TO BE AMENDED TO DELETE SUCH COUNTRY FROM THE TERRITORY, ALL
RIGHTS WITH RESPECT TO SUCH COUNTRY UNDER THIS AGREEMENT SHALL REVERT TO VERTEX,
AND THE RIGHTS AND LICENSES GRANTED BY VERTEX TO MITSUBISHI PURSUANT TO THIS
AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH COUNTRY.  AT SUCH TIME
MITSUBISHI, AT THE REQUEST OF VERTEX, SHALL ALSO ASSIGN OR OTHERWISE TRANSFER TO
VERTEX ALL INDS, REGULATORY APPROVALS, OR APPLICATIONS THEREFOR, WITH RESPECT TO
A COMPOUND OR DRUG PRODUCT IN SUCH COUNTRY, AND VERTEX SHALL HAVE AN
IRREVOCABLE, FULLY PAID-UP NONEXCLUSIVE LICENSE, WITH THE RIGHT TO SUBLICENSE,
IN SUCH COUNTRY UNDER THE MITSUBISHI TECHNOLOGY TO DEVELOP, MANUFACTURE, HAVE
MANUFACTURED, USE, SELL, HAVE SOLD, OFFER TO SELL AND IMPORT BULK DRUG
SUBSTANCE, COMPOUND AND DRUG PRODUCT.  IN ADDITION, AT THE REQUEST OF VERTEX,
MITSUBISHI SHALL ASSIGN TO VERTEX FREE OF CHARGE ALL OF ITS OR ITS AFFILIATES’
RIGHT, TITLE AND INTEREST IN AND TO ANY TRADEMARKS USED FOR A DRUG PRODUCT IN
SUCH COUNTRY, AND SHALL EXECUTE, OR CAUSE ITS AFFILIATES TO EXECUTE, SUCH
DOCUMENTS OF TRANSFER OR ASSIGNMENT AND PERFORM, OR CAUSE ITS AFFILIATES TO
PERFORM, SUCH ACTS AS MAY BE REASONABLY NECESSARY TO TRANSFER OWNERSHIP OF SUCH
TRADEMARKS TO VERTEX AND TO ENABLE VERTEX TO CONTINUE TO MAINTAIN SUCH
TRADEMARKS AT VERTEX’S EXPENSE.


ARTICLE VI — PAYMENTS


6.1            LICENSE FEE.  IN CONSIDERATION OF THE GRANT OF THE LICENSE SET
FORTH IN SECTION 2.1 HEREOF AND IN RECOGNITION OF VERTEX’S INVESTMENT IN THE
COMPOUNDS PRIOR TO THE EFFECTIVE DATE, MITSUBISHI WILL PAY TO VERTEX [***] ON OR
BEFORE [***].


6.2            MILESTONE PAYMENTS BY MITSUBISHI.


6.2.1       PAYMENTS.  IN CONSIDERATION OF THE GRANT OF THE LICENSE SET FORTH IN
SECTION 2.1 HEREOF, MITSUBISHI WILL MAKE THE FOLLOWING PAYMENTS TO VERTEX UPON
THE ACHIEVEMENT OF ANY OF THE FOLLOWING MILESTONES WITH RESPECT TO A COMPOUND,
UPON THE FURTHER TERMS AND CONDITIONS SET FORTH BELOW.

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

24


--------------------------------------------------------------------------------


 

Milestone

 

Payment

 

 

 

1.  First dosing of the first Compound in a patient in a Phase Ib Clinical Trial
in the VERTEX Territory

 

US $4,000,000

2.  First dosing of the Compound in a human in a Phase I Clinical Trial in the
Territory

 

US $3,000,000

3.  First [***]

 

US $[***]

4.  First [***]

 

US $[***]

5.  First [***]

 

US $[***]

6.  First [***]

 

US $[***]

 

 

 

 

 

US $[***]

 


6.2.2       PAYMENTS TO BE MADE ONLY ONCE.  MILESTONE PAYMENTS ARE PAYABLE ONLY
ONCE WITH RESPECT TO A COMPOUND, BUT SHALL BE PAYABLE WITH RESPECT TO EACH
COMPOUND THAT IS DEVELOPED.  IF ANY MILESTONE IS ACHIEVED WITH RESPECT TO THE
DEVELOPMENT OF A COMPOUND, ANY PREVIOUSLY UNPAID LOWER NUMBERED MILESTONE FOR
THE COMPOUND WILL BECOME IMMEDIATELY DUE AND PAYABLE.  NOTWITHSTANDING THE
FOREGOING, IF ONE COMPOUND IS REPLACED IN DEVELOPMENT BY THE OTHER COMPOUND
AFTER ANY ONE OR MORE MILESTONE PAYMENTS HAVE BEEN PAID WITH RESPECT TO THE
FIRST COMPOUND, THEN NO COMPARABLE MILESTONE PAYMENT SHALL BE PAYABLE HEREUNDER
WITH RESPECT TO THE REPLACEMENT COMPOUND IF THAT MILESTONE PAYMENT HAS ALREADY
BEEN PAID WITH RESPECT TO THE FIRST COMPOUND.


6.2.3       TIMING AND METHOD OF PAYMENTS.  MILESTONE PAYMENTS SHALL BE MADE ON
OR BEFORE THE [***] FOLLOWING THE OCCURRENCE OF THE EVENT GIVING RISE TO THE
MILESTONE PAYMENT OBLIGATION HEREUNDER.  ALL PAYMENTS SHALL BE MADE BY WIRE
TRANSFER IN U.S. DOLLARS TO THE CREDIT OF SUCH BANK ACCOUNT AS MAY BE DESIGNATED
BY VERTEX IN WRITING TO MITSUBISHI FROM TIME TO TIME.  ANY PAYMENT WHICH FALLS
DUE ON A DATE WHICH IS A SATURDAY, SUNDAY, MITSUBISHI’S NON-WORKING DAY OR A
LEGAL HOLIDAY IN JAPAN MAY BE MADE ON THE NEXT SUCCEEDING DAY WHICH IS NOT A
SATURDAY, SUNDAY, MITSUBISHI’S NON-WORKING DAY OR A LEGAL HOLIDAY IN JAPAN.


6.3            COMMERCIAL SUPPLY OF DRUG PRODUCT.


6.3.1       PURCHASE OF BULK DRUG SUBSTANCE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN,

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

25


--------------------------------------------------------------------------------



VERTEX SHALL SUPPLY AND MITSUBISHI, ITS AFFILIATES AND SUBLICENSEES SHALL
PURCHASE FROM VERTEX PURSUANT TO THE COMMERCIAL SUPPLY AGREEMENT ALL OF THEIR
RESPECTIVE REQUIREMENTS OF BULK DRUG SUBSTANCE FOR MANUFACTURE OF DRUG PRODUCT
FOR SALE IN THE TERRITORY.


6.3.2       SUPPLY PRICE.  IN THE COMMERCIAL SUPPLY AGREEMENT, THE PARTIES SHALL
DETERMINE THE PERCENTAGE OF THE NET SALES PRICE(S) FOR DRUG PRODUCT(S) THAT
SHALL BE ATTRIBUTED TO THE PRICE FOR BULK DRUG SUBSTANCE SUPPLIED BY VERTEX FOR
THE MANUFACTURE OF SUCH DRUG PRODUCT(S) SOLD IN THE TERRITORY.


6.3.3       PAYMENT.  PAYMENTS DUE TO VERTEX FOR THE SUPPLIED BULK DRUG
SUBSTANCE SHALL BE MADE BY MITSUBISHI WITHIN [***] OF RECEIPT FROM VERTEX OF AN
INVOICE FOR THE BULK DRUG SUBSTANCE PURCHASED BY MITSUBISHI UNDER THE TERMS OF
THE COMMERCIAL SUPPLY AGREEMENT, AND ANNUAL ADJUSTMENTS SHALL BE MADE WITHIN
SUCH TIME PERIODS AND APPLYING SUCH PROCEDURES AS THE PARTIES MAY AGREE TO
REFLECT THE ACTUAL NET SALES PRICE(S) FOR THE CORRESPONDING DRUG PRODUCT(S) FOR
EACH COUNTRY FOR THAT YEAR.  ANY NET ADJUSTMENTS SHALL BE REMITTED WITHIN [***]
OF DETERMINATION TO THE PARTY TO WHOM THE ADJUSTMENT IS DUE.


6.4            PRODUCTION OF BULK DRUG SUBSTANCE BY MITSUBISHI.  IF VERTEX
DETERMINES AT ANY TIME THAT IT DOES NOT WISH TO SUPPLY BULK DRUG SUBSTANCE OR
INVESTIGATIONAL DRUG PRODUCT TO MITSUBISHI, ITS AFFILIATES AND SUBLICENSEES,
VERTEX SHALL PROVIDE MITSUBISHI (I) [***] PRIOR WRITTEN NOTICE OF SUCH
DETERMINATION IF VERTEX HAS ANY AFFILIATE, SUBCONTRACTOR, OR VERTEX LICENSEE
THAT MANUFACTURES BULK DRUG SUBSTANCE OR INVESTIGATIONAL DRUG PRODUCT AND AGREES
TO SUPPLY BULK DRUG SUBSTANCE OR INVESTIGATIONAL DRUG PRODUCT TO MITSUBISHI
[***] [***], OR (II) IN A CASE OTHER THAN THE CASE SET FORTH IN CLAUSE (I)
ABOVE, [***] PRIOR WRITTEN NOTICE; PROVIDED, HOWEVER, THAT, IN THE CASE OF
CLAUSE (II) SET FORTH ABOVE, VERTEX SHALL STOCK SUFFICIENT BULK DRUG SUBSTANCE
TO PERMIT MITSUBISHI TO MANUFACTURE DRUG PRODUCTS OR TO PERMIT VERTEX TO
MANUFACTURE INVESTIGATIONAL DRUG PRODUCT FOR MITSUBISHI FOR A [***] AND SHALL
SUPPLY SUCH BULK DRUG SUBSTANCE OR INVESTIGATIONAL DRUG PRODUCT TO MITSUBISHI
FOR SUCH [***] AT A PRICE EQUAL TO [***], BUT OTHERWISE PURSUANT TO THE TERMS
AND CONDITIONS OF THE COMMERCIAL SUPPLY AGREEMENT OR THE DEVELOPMENT SUPPLY
AGREEMENT, AS APPLICABLE.  FOLLOWING THE EXPIRATION OF VERTEX’S OBLIGATION TO
SUPPLY BULK DRUG SUBSTANCE OR INVESTIGATIONAL DRUG PRODUCT TO MITSUBISHI, THE
COMMERCIAL SUPPLY AGREEMENT OR THE DEVELOPMENT SUPPLY AGREEMENT, AS APPLICABLE,
SHALL TERMINATE.  UPON VERTEX’S NOTICE PURSUANT TO THIS SECTION 6.4 OF ITS
DETERMINATION TO DISCONTINUE SUPPLY, MITSUBISHI SHALL HAVE THE SOLE RIGHT AND
RESPONSIBILITY, AT ITS EXPENSE, FOR THE MANUFACTURE OF ALL BULK DRUG SUBSTANCE
TO MEET ITS, ITS AFFILIATES’ AND SUBLICENSEES’ REQUIREMENTS IN CONNECTION WITH
THE DEVELOPMENT AND COMMERCIAL SALE OF THE

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

26


--------------------------------------------------------------------------------



DRUG PRODUCT IN THE TERRITORY; PROVIDED, HOWEVER, THAT VERTEX SHALL HAVE THE
RIGHT TO SO MANUFACTURE AND SUPPLY BULK DRUG SUBSTANCE PURSUANT TO ITS
OBLIGATION SET FORTH IN THIS SECTION 6.4.  UPON PROVIDING SUCH NOTICE TO
MITSUBISHI, VERTEX SHALL GRANT TO MITSUBISHI A NONEXCLUSIVE LICENSE (OR
SUBLICENSE, AS APPROPRIATE) UNDER THE VERTEX TECHNOLOGY, WITH THE RIGHT TO
SUBLICENSE, TO MANUFACTURE AND HAVE MANUFACTURED BULK DRUG SUBSTANCE TO THE
EXTENT REQUIRED TO USE, SELL, HAVE SOLD, OFFER TO SELL AND IMPORT DRUG PRODUCTS
IN THE TERRITORY IN THE FIELD OF USE.  IN SUCH EVENT, AT MITSUBISHI’S EXPENSE,
VERTEX WILL ALSO DELIVER TO MITSUBISHI THE VERTEX TECHNOLOGY AND PROVIDE TO
MITSUBISHI THE TECHNICAL SUPPORT IN CONNECTION THEREWITH REASONABLY NECESSARY TO
ENABLE MITSUBISHI TO MANUFACTURE BULK DRUG SUBSTANCE IN COMPLIANCE WITH ANY AND
ALL CURRENT REGULATORY APPROVALS IN THE TERRITORY.  SUCH VERTEX TECHNOLOGY SHALL
BE DELIVERED TO MITSUBISHI IN SUCH A WAY AS TO COMMUNICATE IT TO MITSUBISHI
PROMPTLY, EFFECTIVELY AND ECONOMICALLY.


6.5            ROYALTIES ON NET SALES OF DRUG PRODUCT; SALES REPORTS.


6.5.1       ROYALTIES.  MITSUBISHI SHALL PAY TO VERTEX ANNUAL ROYALTIES AT THE
RATES SET FORTH BELOW, INCLUDING THE PERCENTAGE OF THE NET SALES PRICE(S) FOR
DRUG PRODUCT(S) THAT SHALL BE ATTRIBUTED TO THE SUPPLY PRICE FOR BULK DRUG
SUBSTANCE DETERMINED BY THE PARTIES PURSUANT TO SECTION 6.3.2:

(A)             [***]

(B)             [***]

(C)             [***]


6.5.2       ROYALTIES IN THE EVENT OF MANUFACTURE OF BULK DRUG SUBSTANCE
PURSUANT TO SECTIONS 4.3 OR 6.4.  NOTWITHSTANDING SECTION 6.5.1, IN THE EVENT
THAT BULK DRUG SUBSTANCE IS MANUFACTURED AND SUPPLIED PURSUANT TO SECTIONS 4.3
OR 6.4 HEREOF, THE RATES OF THE ANNUAL ROYALTIES TO BE PAID BY MITSUBISHI TO
VERTEX UNDER THIS AGREEMENT SHALL BE CHANGED FROM THE RATES SET FORTH IN SECTION
6.5.1 TO THE RATES SET FORTH BELOW:

(A)             [***] ([***]%) OF THE FIRST $[***] OF ANNUAL NET SALES;

(B)             [***] ([***]%) OF THE ANNUAL NET SALES OVER $[***] AND LESS THAN
OR EQUAL TO $[***]; AND

(C)             [***] ([***]%) OF THE ANNUAL NET SALES OVER $[***].


6.5.3       DISCUSSION OF ROYALTY RATE REDUCTION.  (I) AT LEAST [***] PRIOR TO
THE EXPIRATION IN A COUNTRY IN THE TERRITORY OF ALL VERTEX PATENTS OR (II) UPON
[***] [***]

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

27


--------------------------------------------------------------------------------



6.5.4       REPORTS.  DURING THE TERM OF THIS AGREEMENT AND AFTER THE FIRST
COMMERCIAL SALE OF A DRUG PRODUCT IN THE TERRITORY, MITSUBISHI SHALL FURNISH OR
CAUSE TO BE FURNISHED TO VERTEX ON A QUARTERLY BASIS A WRITTEN REPORT COVERING
SUCH CALENDAR QUARTER SHOWING (I) THE NET SALES PRICE(S) AND TOTAL NET SALES IN
EACH COUNTRY IN THE TERRITORY DURING SUCH CALENDAR QUARTER; (II) AMOUNTS DUE
VERTEX UNDER SECTIONS 6.5.1 OR 6.5.2 HEREOF WITH RESPECT TO SUCH NET SALES, AND
THE BASIS FOR CALCULATING THOSE AMOUNTS DUE; (III) WITHHOLDING TAXES, IF ANY,
REQUIRED BY LAW TO BE DEDUCTED IN RESPECT OF ANY SUCH SALES OR PAYMENTS, AND
EVIDENCE OF PAYMENT THEREOF; AND (IV) DISPOSITIONS OF THE DRUG PRODUCT OTHER
THAN PURSUANT TO SALES FOR CASH.  WITH RESPECT TO THE NET SALES PRICE(S) OF THE
DRUG PRODUCT OR NET SALES RECEIVED IN A CURRENCY OTHER THAN U.S. DOLLARS, THE
NET SALES PRICE(S) OR NET SALES SHALL BE EXPRESSED IN THE DOMESTIC CURRENCY OF
THE PARTY MAKING THE SALE, TOGETHER WITH THE U.S. DOLLAR EQUIVALENT OF THE
AMOUNT, CALCULATED USING THE RATE REPORTED IN THE WALL STREET JOURNAL FOR THE
PURCHASE OF U.S. DOLLARS WITH SUCH CURRENCY ON THE LAST BUSINESS DAY FOR THE
CALENDAR QUARTER FOR WHICH THE REPORT IS BEING PREPARED.  THE FOREGOING
QUARTERLY REPORTS SHALL BE DUE ON OR BEFORE THE FORTY-FIFTH (45TH) DAY FOLLOWING
THE CLOSE OF EACH CALENDAR QUARTER.  MITSUBISHI WILL ALSO PROVIDE VERTEX, WITHIN
TEN (10) BUSINESS DAYS AFTER THE END OF EACH CALENDAR QUARTER, WITH A REPORT
SHOWING MITSUBISHI’S BEST ESTIMATE OF TOTAL NET SALES FOR THAT CALENDAR QUARTER
BASED ON INFORMATION AVAILABLE TO MITSUBISHI AT THE TIME OF THE REPORT.


6.5.5       AUDIT.  MITSUBISHI SHALL KEEP AND SHALL CAUSE TO BE KEPT ACCURATE
RECORDS IN SUFFICIENT DETAIL TO ENABLE THE AMOUNTS DUE HEREUNDER TO BE
DETERMINED AND TO BE VERIFIED BY VERTEX.  UPON THE WRITTEN REQUEST OF VERTEX, AT
VERTEX’S EXPENSE AND NOT MORE THAN ONCE IN ANY CALENDAR YEAR, MITSUBISHI SHALL
PERMIT AN INDEPENDENT ACCOUNTANT OF NATIONAL PROMINENCE SELECTED BY VERTEX, AND
APPROVED BY MITSUBISHI, TO HAVE ACCESS DURING NORMAL BUSINESS HOURS TO THOSE
RECORDS OF MITSUBISHI AS MAY BE REASONABLY NECESSARY TO VERIFY THE ACCURACY OF
THE SALES REPORTS FURNISHED BY MITSUBISHI PURSUANT TO THIS SECTION 6.5, IN
RESPECT OF ANY CALENDAR YEAR ENDING NOT MORE [***] PRIOR TO THE DATE OF SUCH
NOTICE.  SUCH ACCOUNTANT SHALL NOT DISCLOSE ANY INFORMATION EXCEPT THAT WHICH
SHOULD PROPERLY BE CONTAINED IN A SALES REPORT REQUIRED UNDER THIS AGREEMENT. 
MITSUBISHI SHALL INCLUDE IN EACH SUBLICENSE ENTERED INTO BY IT PURSUANT TO THIS
AGREEMENT A PROVISION REQUIRING THE SUBLICENSEE TO KEEP AND MAINTAIN ADEQUATE
RECORDS OF SALES MADE PURSUANT TO SUCH SUBLICENSE AND TO GRANT ACCESS TO SUCH
RECORDS BY THE AFOREMENTIONED INDEPENDENT ACCOUNTANT FOR THE REASONS SPECIFIED
IN THIS SECTION 6.5.  UPON THE EXPIRATION OF THREE (3) YEARS FOLLOWING THE END
OF ANY CALENDAR YEAR, THE CALCULATION OF AMOUNTS PAYABLE WITH RESPECT TO SUCH
CALENDAR YEAR,

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

28


--------------------------------------------------------------------------------



UNLESS THEN IN DISPUTE, SHALL BE BINDING AND CONCLUSIVE UPON VERTEX, AND
MITSUBISHI AND ITS AFFILIATES AND SUBLICENSEES SHALL BE RELEASED FROM ANY
LIABILITY OR ACCOUNTABILITY WITH RESPECT TO PAYMENTS FOR SUCH YEAR.  THE REPORT
PREPARED BY SUCH INDEPENDENT ACCOUNTANT, A COPY OF WHICH SHALL BE SENT OR
OTHERWISE PROVIDED TO MITSUBISHI BY SUCH INDEPENDENT ACCOUNTANT AT THE SAME TIME
IT IS SENT OR OTHERWISE PROVIDED TO VERTEX, SHALL CONTAIN THE CONCLUSIONS OF
SUCH INDEPENDENT ACCOUNTANT REGARDING THE AUDIT AND WILL SPECIFY THAT THE
AMOUNTS PAID TO VERTEX PURSUANT THERETO WERE CORRECT OR, IF INCORRECT, THE
AMOUNT OF ANY UNDERPAYMENT OR OVERPAYMENT.  IF SUCH INDEPENDENT ACCOUNTANT’S
REPORT SHOWS ANY UNDERPAYMENT, MITSUBISHI SHALL REMIT OR SHALL CAUSE ITS
AFFILIATES OR SUBLICENSEES TO REMIT TO VERTEX WITHIN THIRTY (30) DAYS AFTER
MITSUBISHI’ RECEIPT OF SUCH REPORT, (I) THE AMOUNT OF SUCH UNDERPAYMENT AND (II)
IF SUCH UNDERPAYMENT EXCEEDS FIVE PERCENT (5%) OF THE TOTAL AMOUNT OWED FOR THE
CALENDAR YEAR THEN BEING AUDITED, THE REASONABLE AND NECESSARY FEES AND EXPENSES
OF SUCH INDEPENDENT ACCOUNTANT PERFORMING THE AUDIT, SUBJECT TO REASONABLE
SUBSTANTIATION THEREOF.  ANY OVERPAYMENTS SHALL BE FULLY CREDITABLE AGAINST
AMOUNTS PAYABLE IN SUBSEQUENT PAYMENT PERIODS.  VERTEX AGREES THAT ALL
INFORMATION SUBJECT TO REVIEW UNDER THIS SECTION 6.5 OR UNDER ANY SUBLICENSE
AGREEMENT IS CONFIDENTIAL AND THAT VERTEX SHALL RETAIN AND CAUSE ITS ACCOUNTANT
TO RETAIN ALL SUCH INFORMATION IN CONFIDENCE.


6.5.6       INTEREST.  IN CASE OF ANY DELAY IN PAYMENT BY ONE PARTY TO THE OTHER
HEREUNDER, INTEREST AT [***] SHALL BE ASSESSED FROM THE [***] DAY AFTER THE DUE
DATE OF THE PAYMENT UNTIL THE DATE PAID, AND SHALL BE DUE FROM SUCH PARTY UPON
PRIOR WRITTEN NOTICE FROM THE OTHER PARTY.  THE APPLICABLE [***] SHALL BE THE
RATE IN EFFECT ON THE [***] DAY AFTER THE PAYMENT IS DUE.


6.6            WITHHOLDING TAX.  IF DURING THE TERM OF THIS AGREEMENT,
WITHHOLDING TAX IS REQUIRED BY LAW TO BE DEDUCTED FROM ANY PAYMENTS REQUIRED TO
BE MADE BY MITSUBISHI TO VERTEX HEREUNDER, (I) SUCH TAX WILL BE DEDUCTED FROM
THE OTHERWISE REMITTABLE ROYALTY AFTER APPLYING FOR TAX RATE REDUCTION UNDER THE
APPLICABLE TREATIES FOR AVOIDANCE OF DOUBLE TAXATION, (II) SUCH TAX WILL BE PAID
TO THE PROPER TAX AUTHORITIES, AND (III) A CERTIFICATE OF TAX WILL BE SENT TO
VERTEX PROMPTLY AFTER RECEIPT FROM THE COMPETENT TAX AUTHORITY.


6.7            CURRENCY OF PAYMENT.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN
U.S. DOLLARS.  IF AT ANY TIME LEGAL RESTRICTIONS PREVENT THE PROMPT REMITTANCE
OF ANY PAYMENTS WITH RESPECT TO ANY COUNTRY OF THE TERRITORY WHERE A DRUG
PRODUCT IS SOLD, MITSUBISHI OR ITS AFFILIATES OR SUBLICENSEES SHALL HAVE THE
RIGHT AND OPTION TO MAKE SUCH PAYMENTS BY DEPOSITING THE AMOUNT THEREOF IN LOCAL
CURRENCY TO VERTEX’S ACCOUNT IN A BANK OR DEPOSITORY IN SUCH COUNTRY.

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

29


--------------------------------------------------------------------------------



ARTICLE VII — TECHNOLOGY


7.1            OWNERSHIP.  ALL KNOW-HOW INVENTED, DISCOVERED OR DEVELOPED
EXCLUSIVELY BY EITHER PARTY OR ITS AFFILIATES (DIRECTLY OR THROUGH OTHERS ACTING
ON ITS BEHALF) SHALL BE OWNED AND CONTROLLED BY SUCH PARTY, SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT.  ALL PATENTS CLAIMING BULK DRUG SUBSTANCE, A
COMPOUND OR A DRUG PRODUCT, OR A METHOD OF MAKING OR USING THE SAME OR AN
IMPROVEMENT TO A PATENT COVERING ANY OF THE FOREGOING, INVENTED BY EITHER PARTY
OR ITS AFFILIATES (DIRECTLY OR THROUGH OTHERS ACTING ON ITS BEHALF) SHALL BE
OWNED AND CONTROLLED BY SUCH PARTY, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT.  ALL KNOW-HOW AND PATENTS CLAIMING BULK DRUG SUBSTANCE, A COMPOUND OR
A DRUG PRODUCT, OR A METHOD OF MAKING OR USING THE SAME OR AN IMPROVEMENT TO A
PATENT COVERING ANY OF THE FOREGOING, INVENTED, DISCOVERED, OR DEVELOPED, AS
APPLICABLE, JOINTLY BY THE PARTIES OR THEIR AFFILIATES (DIRECTLY OR THROUGH
OTHERS ACTING ON THEIR BEHALF) SHALL BE OWNED AND CONTROLLED JOINTLY.  SUCH
KNOW-HOW THAT IS OWNED AND CONTROLLED JOINTLY BY THE PARTIES OR THEIR AFFILIATES
SHALL BE “JOINT KNOW-HOW,” AND SUCH PATENTS THAT ARE OWNED AND CONTROLLED
JOINTLY BY THE PARTIES OR THEIR AFFILIATES SHALL BE “JOINT PATENTS.”  FOR THE
AVOIDANCE OF DOUBT, EITHER PARTY SHALL HAVE THE RIGHT, INCLUDING THE RIGHT TO
SUBLICENSE, TO PRACTICE AND USE THE JOINT KNOW-HOW AND THE JOINT PATENTS
WORLDWIDE WITHOUT ANY PAYMENT TO THE OTHER PARTY.


7.2            PATENT PROCUREMENT AND MAINTENANCE.  VERTEX SHALL BE RESPONSIBLE
FOR THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF ALL VERTEX PATENTS
AND ANY JOINT PATENTS, AND MITSUBISHI SHALL BE RESPONSIBLE FOR THE PREPARATION,
FILING, PROSECUTION AND MAINTENANCE OF ALL MITSUBISHI PATENTS.  VERTEX, WITH THE
ADVICE OF MITSUBISHI, SHALL DETERMINE THE COUNTRIES IN THE TERRITORY IN WHICH
PATENT APPLICATIONS FOR VERTEX PATENTS WILL BE FILED.  MITSUBISHI, WITH THE
ADVICE OF VERTEX, SHALL DETERMINE THE COUNTRIES IN THE VERTEX TERRITORY IN WHICH
PATENT APPLICATIONS FOR MITSUBISHI PATENTS WILL BE FILED.  THE PARTIES SHALL
DISCUSS AND DETERMINE THE COUNTRIES IN THE TERRITORY IN WHICH PATENT
APPLICATIONS FOR JOINT PATENTS WILL BE FILED.  IF VERTEX DECIDES NOT TO
PROSECUTE, AND MAINTAIN ANY VERTEX PATENT FILED IN A COUNTRY IN THE TERRITORY,
WITHOUT FIRST HAVING FILED A SUBSTITUTE THEREFOR, VERTEX SHALL ASSIGN ITS RIGHT,
TITLE AND INTEREST IN AND TO SUCH VERTEX PATENT IN SUCH COUNTRY TO MITSUBISHI
FREE OF CHARGE, IF MITSUBISHI SO DESIRES, AND SHALL EXECUTE SUCH DOCUMENTS OF
TRANSFER OR ASSIGNMENT AND PERFORM SUCH ACTS AS MAY BE REASONABLY NECESSARY TO
TRANSFER SOLE OWNERSHIP OF SUCH VERTEX PATENT TO MITSUBISHI AND TO ENABLE
MITSUBISHI TO CONTINUE PROSECUTION OR MAINTENANCE OF SUCH VERTEX PATENT.  IN
SUCH CASE, SUCH VERTEX PATENTS SHALL NOT BE

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

30


--------------------------------------------------------------------------------



DEEMED TO BE VERTEX PATENTS THEREAFTER WITH RESPECT TO SUCH COUNTRY.  IF
MITSUBISHI DECIDES NOT TO PROSECUTE, AND MAINTAIN ANY MITSUBISHI PATENT FILED IN
A COUNTRY IN THE VERTEX TERRITORY, WITHOUT FIRST HAVING FILED A SUBSTITUTE
THEREFOR, MITSUBISHI SHALL ASSIGN ITS RIGHT, TITLE AND INTEREST IN AND TO SUCH
MITSUBISHI PATENT IN SUCH COUNTRY TO VERTEX FREE OF CHARGE, IF VERTEX SO
DESIRES, AND SHALL EXECUTE SUCH DOCUMENTS OF TRANSFER OR ASSIGNMENT AND PERFORM
SUCH ACTS AS MAY BE REASONABLY NECESSARY TO TRANSFER SOLE OWNERSHIP OF SUCH
MITSUBISHI PATENT TO VERTEX AND TO ENABLE VERTEX TO CONTINUE PROSECUTION OR
MAINTENANCE OF SUCH MITSUBISHI PATENT.  IN SUCH CASE, SUCH MITSUBISHI PATENTS
SHALL NOT BE DEEMED TO BE MITSUBISHI PATENTS WITH RESPECT TO SUCH COUNTRY. 
VERTEX SHALL PROVIDE DRAFT APPLICATIONS FOR JOINT PATENTS TO MITSUBISHI
SUFFICIENTLY IN ADVANCE OF FILING FOR MITSUBISHI TO HAVE THE OPPORTUNITY TO
COMMENT THEREON.  VERTEX SHALL FURNISH MITSUBISHI WITH COPIES OF ALL SUBSTANTIVE
COMMUNICATIONS BETWEEN VERTEX AND APPLICABLE PATENT OFFICES REGARDING THE JOINT
PATENTS.  VERTEX AND MITSUBISHI SHALL EACH PROVIDE THE JDC WITH PERIODIC REPORTS
LISTING, BY NAME, ANY VERTEX PATENTS OR MITSUBISHI PATENTS, RESPECTIVELY, FILED
BY IT IN THE TERRITORY OR THE VERTEX TERRITORY, RESPECTIVELY, ALONG WITH A
GENERAL SUMMARY OF THE CLAIMS MADE AND THE JURISDICTIONS OF FILING IN THE
TERRITORY OR THE VERTEX TERRITORY, RESPECTIVELY.  EACH PARTY WILL PROVIDE SUCH
ASSISTANCE AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO PROTECT THE
OTHER PARTY’S RIGHTS TO THE PATENTS FOR WHICH IT IS RESPONSIBLE UNDER THIS
SECTION 7.2.


7.3            COSTS.  VERTEX SHALL BE RESPONSIBLE FOR PAYING ITS COSTS INCURRED
FOR PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF THE VERTEX PATENTS
WORLDWIDE AND OF THE JOINT PATENTS IN THE VERTEX TERRITORY.  MITSUBISHI SHALL BE
RESPONSIBLE FOR PAYING ITS COSTS INCURRED FOR PREPARATION, FILING, PROSECUTION
AND MAINTENANCE OF THE MITSUBISHI PATENTS WORLDWIDE AND OF THE JOINT PATENTS IN
THE TERRITORY.  EITHER PARTY MAY AT ANY TIME ELECT, BY WRITTEN NOTICE TO THE
OTHER PARTY, TO DISCONTINUE SUPPORT FOR ONE OR MORE JOINT PATENTS (A
“DISCONTINUED PATENT”) AND SHALL NOT BE RESPONSIBLE FOR ANY COSTS RELATING TO A
DISCONTINUED PATENT WHICH ARE INCURRED MORE THAN SIXTY (60) DAYS AFTER RECEIPT
OF THAT NOTICE BY THE OTHER PARTY.  IN SUCH CASE, THE OTHER PARTY MAY ELECT AT
ITS SOLE DISCRETION TO CONTINUE PREPARATION, FILING, PROSECUTION OR MAINTENANCE
OF THE DISCONTINUED PATENT AT ITS SOLE EXPENSE.  THE PARTY SO CONTINUING SHALL
OWN ANY SUCH DISCONTINUED PATENT, AND THE PARTY ELECTING TO DISCONTINUE SUPPORT
SHALL EXECUTE SUCH DOCUMENTS OF TRANSFER OR ASSIGNMENT AND PERFORM SUCH ACTS AS
MAY BE REASONABLY NECESSARY TO TRANSFER SOLE OWNERSHIP OF THE DISCONTINUED
PATENT TO THE OTHER PARTY AND ENABLE THAT PARTY TO FILE OR TO CONTINUE
PROSECUTION OR MAINTENANCE OF THE

--------------------------------------------------------------------------------


[***]                   INFORMATION REDACTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  AN UNREDACTED VERSION OF THIS EXHIBIT HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.

31


--------------------------------------------------------------------------------



DISCONTINUED PATENT, IF THE OTHER PARTY ELECTS TO DO SO.  DISCONTINUATION MAY BE
ON A COUNTRY-BY-COUNTRY BASIS OR FOR A PATENT SERIES IN TOTAL.


7.4            INFRINGEMENT CLAIMS BY THIRD PARTIES.


7.4.1       NOTICE.  IF THE MANUFACTURE, IMPORT, USE, OFFER TO SELL OR SALE OF
BULK DRUG SUBSTANCE, A COMPOUND AND/OR A DRUG PRODUCT RESULTS IN A CLAIM OR
REASONABLE APPREHENSION OF A CLAIM AGAINST A PARTY FOR PATENT INFRINGEMENT OR
FOR INDUCING OR CONTRIBUTING TO PATENT INFRINGEMENT (“INFRINGEMENT CLAIM”), THE
PARTY FIRST HAVING NOTICE OF AN INFRINGEMENT CLAIM SHALL PROMPTLY NOTIFY THE
OTHER IN WRITING.  THE NOTICE SHALL SET FORTH THE FACTS OF THE INFRINGEMENT
CLAIM IN REASONABLE DETAIL.  THE PARTIES SHALL DISCUSS HOW TO RESPOND TO SUCH
INFRINGEMENT CLAIM.


7.4.2        THIRD-PARTY LICENSES.  IF PRACTICING THE VERTEX TECHNOLOGY IN
CONNECTION WITH THE IMPORT, USE, OFFER TO SELL OR SALE OF A COMPOUND AND/OR A
DRUG PRODUCT IN ANY COUNTRY IN THE TERRITORY WOULD REQUIRE A LICENSE UNDER A
THIRD PARTY’S PATENT, THEN VERTEX WILL USE REASONABLE EFFORTS TO OBTAIN A
LICENSE, WITH A RIGHT TO SUBLICENSE TO MITSUBISHI, UNDER THE THIRD PARTY’S
PATENT, UNDER TERMS REASONABLY ACCEPTABLE TO BOTH VERTEX AND MITSUBISHI.  VERTEX
SHALL GRANT A SUBLICENSE TO MITSUBISHI UNDER SUCH THIRD PARTY’S PATENT, SUBJECT
TO THE FINANCIAL OBLIGATION SET FORTH IN THIS SECTION 7.4.2.  VERTEX AND
MITSUBISHI WILL EQUALLY BEAR ANY FINANCIAL OBLIGATION PAYABLE PURSUANT TO THE
LICENSE OF A THIRD-PARTY PATENT IN THE TERRITORY; PROVIDED, HOWEVER, THAT VERTEX
SHALL NOT BE REQUIRED TO BEAR ANY FINANCIAL OBLIGATION UNDER ANY LICENSE OF SUCH
THIRD-PARTY PATENTS THAT TOGETHER WITH ANY OTHER SUCH LICENSE AND WITH ANY
FINANCIAL OBLIGATION PURSUANT TO ANY VOLUNTARY FINAL DISPOSITION OF AN ACTION
UNDER SECTION 7.4.3 WOULD EFFECTIVELY RESULT IN AN AGGREGATE REDUCTION OF THE
ROYALTIES ON THE NET SALES OF DRUG PRODUCTS IN THE COUNTRY OR COUNTRIES IN THE
TERRITORY TO WHICH SUCH LICENSES RELATE BY [***].


7.4.3       DISCONTINUED SALES, LICENSE OR DEFENSE OF SUIT.  IF THE REQUIRED
LICENSE IS EITHER UNAVAILABLE OR ITS TERMS ARE UNACCEPTABLE TO EITHER VERTEX OR
MITSUBISHI, THEN MITSUBISHI MAY ELECT IN ITS SOLE DISCRETION TO DISCONTINUE
SALES OF THE DRUG PRODUCT IN SUCH COUNTRY IN THE TERRITORY OR TO UNDERTAKE THE
DEFENSE OF AN INFRINGEMENT CLAIM OR THE PROSECUTION OF A DECLARATORY JUDGMENT
ACTION WITH RESPECT TO THE THIRD-PARTY PATENTS.  THE PARTIES SHALL SHARE EQUALLY
ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONDUCTING THE DEFENSE OF SUCH
INFRINGEMENT CLAIMS OR THE PROSECUTION OF SUCH DECLARATORY JUDGMENT ACTIONS,
INCLUDING THE INVESTIGATION AND SETTLEMENT THEREOF; PROVIDED, HOWEVER, NO
SETTLEMENT OR CONSENT JUDGMENT OR OTHER VOLUNTARY FINAL DISPOSITION OF A SUIT
UNDER THIS SECTION 7.4.3 MAY BE ENTERED INTO WITHOUT

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

32


--------------------------------------------------------------------------------


the joint consent of VERTEX and MITSUBISHI (which consent shall not be
unreasonably withheld).  If MITSUBISHI is conducting the defense of an
Infringement Claim or the prosecution of a declaratory judgment action, and
VERTEX is a party to the action, then VERTEX ‘s defense costs shall be reported
to MITSUBISHI and credited against VERTEX’s share of overall defense costs. 
VERTEX and MITSUBISHI will equally bear any financial obligation payable
pursuant to a settlement, consent judgment or other voluntary final disposition
of an action pursuant to this Section 7.4.3; provided, however, that VERTEX
shall not be required to bear any financial obligation under any such voluntary
final disposition of an action under this Section 7.4.3 that together with any
other such voluntary final dispositions and any licenses of Third-Party patents
pursuant to Section 7.4.2 would effectively result in an aggregate reduction of
the royalties on the Net Sales of Drug Products in the country or countries in
the Territory to which such licenses relate [***]


7.5            INFRINGEMENT CLAIMS AGAINST THIRD PARTIES.


7.5.1       PROTECTION OF TECHNOLOGY.  VERTEX AND MITSUBISHI EACH AGREE TO TAKE
REASONABLE ACTIONS TO PROTECT THE VERTEX TECHNOLOGY AND THE MITSUBISHI
TECHNOLOGY, RESPECTIVELY, FROM INFRINGEMENT AND FROM UNAUTHORIZED POSSESSION OR
USE.


7.5.2       INFRINGEMENT OF TECHNOLOGY.  IF ANY VERTEX PATENTS, MITSUBISHI
PATENTS OR JOINT PATENTS ARE INFRINGED OR CLAIMED TO BE INVALID OR VERTEX
KNOW-HOW, MITSUBISHI KNOW-HOW OR JOINT KNOW-HOW IS MISAPPROPRIATED, AS THE CASE
MAY BE, BY A THIRD PARTY, THE PARTY FIRST HAVING KNOWLEDGE OF SUCH INFRINGEMENT,
CLAIM OR MISAPPROPRIATION, OR KNOWLEDGE OF A REASONABLE PROBABILITY OF SUCH
INFRINGEMENT, CLAIM OR MISAPPROPRIATION, SHALL PROMPTLY NOTIFY THE OTHER IN
WRITING.  THE NOTICE SHALL SET FORTH THE FACTS OF SUCH INFRINGEMENT, CLAIM OR
MISAPPROPRIATION IN REASONABLE DETAIL.  THE OWNER OF THE TECHNOLOGY, OR VERTEX,
IN THE CASE OF JOINT OWNERSHIP BETWEEN THE PARTIES HERETO, SHALL HAVE THE
PRIMARY RIGHT, BUT NOT THE OBLIGATION, TO INSTITUTE, PROSECUTE, AND CONTROL WITH
ITS OWN COUNSEL ANY ACTION OR PROCEEDING WITH RESPECT TO INFRINGEMENT, CLAIMED
INVALIDITY OR MISAPPROPRIATION OF SUCH TECHNOLOGY AND THE OTHER PARTY SHALL HAVE
THE RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN SUCH ACTION BY ITS OWN
COUNSEL.  IF THE PARTY HAVING THE PRIMARY RIGHT OR RESPONSIBILITY TO INSTITUTE,
PROSECUTE, AND CONTROL SUCH ACTION OR PROCEEDING FAILS TO DO SO WITHIN A PERIOD
OF NINETY (90) DAYS AFTER RECEIVING NOTICE OF THE INFRINGEMENT, CLAIM OR
MISAPPROPRIATION, THE OTHER PARTY SHALL HAVE THE RIGHT TO BRING AND CONTROL ANY
SUCH ACTION OR PROCEEDING BY COUNSEL OF ITS OWN CHOICE; PROVIDED, HOWEVER, THAT
SUCH RIGHT SHALL ONLY APPLY TO MITSUBISHI WITH RESPECT TO VERTEX TECHNOLOGY,
JOINT PATENTS AND/OR JOINT KNOW-HOW IN THE TERRITORY AND SUCH RIGHT SHALL ONLY
APPLY TO VERTEX

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

33


--------------------------------------------------------------------------------



WITH RESPECT TO MITSUBISHI TECHNOLOGY IN THE VERTEX TERRITORY.  IN SUCH
CIRCUMSTANCES, THE PARTY WHICH HAD THE PRIMARY RESPONSIBILITY SHALL HAVE THE
RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN ANY SUCH ACTION OR PROCEEDING BY
COUNSEL OF ITS OWN CHOICE.  IF ONE PARTY BRINGS ANY SUCH ACTION OR PROCEEDING,
THE SECOND PARTY MAY BE JOINED AS A PARTY PLAINTIFF, AND, IN CASE OF JOINING,
THE SECOND PARTY AGREES TO GIVE THE FIRST PARTY REASONABLE ASSISTANCE AND
AUTHORITY TO FILE AND TO PROSECUTE SUCH SUIT.  IN ANY CASE THE SECOND PARTY
SHALL PROVIDE ALL REASONABLE COOPERATION TO THE FIRST PARTY IN CONNECTION WITH
SUCH ACTION OR PROCEEDING.  THE COSTS AND EXPENSES OF ALL SUITS BROUGHT BY A
PARTY UNDER THIS SECTION 7.5.2 SHALL BE REIMBURSED TO SUCH PARTY AND TO THE
OTHER PARTY, IF IT PARTICIPATES IN OR PROVIDES COOPERATION WITH RESPECT TO SUCH
SUIT, PRO RATA, OUT OF ANY DAMAGES OR OTHER MONETARY AWARDS RECOVERED THEREIN IN
FAVOR OF VERTEX OR MITSUBISHI.  IF ANY BALANCE REMAINS, THE PARTY TAKING SUCH
ACTIONS SHALL RETAIN SUCH BALANCE.  NO SETTLEMENT OR CONSENT JUDGMENT OR OTHER
VOLUNTARY FINAL DISPOSITION OF A SUIT UNDER THIS SECTION 7.5.2 MAY BE ENTERED
INTO WITHOUT THE JOINT CONSENT OF VERTEX AND MITSUBISHI (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD).


7.6            PATENT TERM EXTENSIONS.  THE PARTIES SHALL COOPERATE IN GOOD
FAITH WITH EACH OTHER IN GAINING PATENT TERM EXTENSION IN THE TERRITORY TO
VERTEX PATENTS, JOINT PATENTS AND MITSUBISHI PATENTS COVERING A COMPOUND OR DRUG
PRODUCT.  MITSUBISHI AND VERTEX SHALL MUTUALLY DETERMINE WHICH PATENTS SHALL BE
EXTENDED.  ALL FILINGS FOR SUCH EXTENSION SHALL BE MADE BY THE PARTY WHO OWNS
THE PATENT, AND BY VERTEX FOR JOINT PATENTS.


ARTICLE VIII — REPRESENTATIONS AND WARRANTIES


8.1            REPRESENTATIONS AND WARRANTIES OF VERTEX.  AS OF THE EFFECTIVE
DATE, VERTEX REPRESENTS AND WARRANTS TO MITSUBISHI AS FOLLOWS:


(A)           AUTHORIZATION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY VERTEX AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF VERTEX,
ENFORCEABLE AGAINST VERTEX IN ACCORDANCE WITH ITS TERMS EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF
VERTEX, ITS OFFICERS AND DIRECTORS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT DOES NOT BREACH, VIOLATE, CONTRAVENE OR CONSTITUTE A DEFAULT
UNDER ANY CONTRACTS, ARRANGEMENTS OR COMMITMENTS TO WHICH VERTEX IS A PARTY OR
BY WHICH IT IS BOUND NOR DOES THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY VERTEX VIOLATE ANY ORDER, LAW OR

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

34


--------------------------------------------------------------------------------



REGULATION OF ANY COURT, GOVERNMENTAL BODY OR ADMINISTRATIVE OR OTHER AGENCY
HAVING AUTHORITY OVER IT.


(B)            NO THIRD-PARTY RIGHTS.  VERTEX OWNS OR POSSESSES ADEQUATE
LICENSES OR OTHER RIGHTS TO USE THE VERTEX TECHNOLOGY IN THE FIELD OF USE IN THE
TERRITORY AND TO GRANT THE LICENSES AND RIGHTS HEREIN.


(C)            THIRD-PARTY PATENTS.  EXCEPT AS DISCLOSED IN WRITING BETWEEN THE
PARTIES, VERTEX IS NOT AWARE OF ANY ISSUED PATENTS OR PENDING PATENT
APPLICATIONS THAT, IF ISSUED, WOULD BE INFRINGED BY THE DEVELOPMENT,
MANUFACTURE, USE, IMPORT, OFFER TO SELL OR SALE OF ANY COMPOUND, BULK DRUG
SUBSTANCE OR DRUG PRODUCT IN THE TERRITORY PURSUANT TO THIS AGREEMENT.

(d)            Chiron Patents.  VERTEX’s research activities that produced the
Compounds are covered by a license granted to VERTEX by Chiron Corporation under
certain intellectual property with respect to the hepatitis C virus (HCV).
 Vertex is not aware of any further license that would be required from Chiron
Corporation to permit MITSUBISHI to develop and commercialize the Compounds and
the Drug Products pursuant to this Agreement.


8.2          REPRESENTATIONS AND WARRANTIES OF MITSUBISHI.  AS OF THE EFFECTIVE
DATE, MITSUBISHI REPRESENTS AND WARRANTS TO VERTEX THAT THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY MITSUBISHI AND CONSTITUTES THE VALID AND BINDING
OBLIGATION OF MITSUBISHI, ENFORCEABLE AGAINST MITSUBISHI IN ACCORDANCE WITH ITS
TERMS EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT
CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF MITSUBISHI, ITS OFFICERS AND DIRECTORS. 
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT DOES NOT BREACH,
VIOLATE, CONTRAVENE OR CONSTITUTE A DEFAULT UNDER ANY CONTRACTS, ARRANGEMENTS OR
COMMITMENTS TO WHICH MITSUBISHI IS A PARTY OR BY WHICH IT IS BOUND NOR DOES THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY MITSUBISHI VIOLATE ANY
ORDER, LAW OR REGULATION OF ANY COURT, GOVERNMENTAL BODY OR ADMINISTRATIVE OR
OTHER AGENCY HAVING AUTHORITY OVER IT.


ARTICLE IX — CONFIDENTIALITY


9.1            UNDERTAKING.  EACH PARTY SHALL KEEP CONFIDENTIAL, AND OTHER THAN
AS PROVIDED HEREIN, SHALL NOT USE OR DISCLOSE, DIRECTLY OR INDIRECTLY, ANY TRADE
SECRETS, OTHER KNOWLEDGE, INFORMATION, DOCUMENTS OR MATERIALS, OWNED OR
CONTROLLED BY THE OTHER PARTY, WHICH HAVE BEEN

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

35


--------------------------------------------------------------------------------



DISCLOSED (IN TANGIBLE OR ELECTRONIC FORM OR AS EVIDENCED BY MEETING MINUTES OR
SIMILAR MATERIALS) TO SUCH PARTY AFTER THE EFFECTIVE DATE AND DESIGNATED
CONFIDENTIAL BY THE DISCLOSING PARTY (ANY SUCH INFORMATION, “CONFIDENTIAL
INFORMATION”).  ALL VERTEX KNOW-HOW AND VERTEX PATENTS SHALL BE DEEMED
CONFIDENTIAL INFORMATION OF VERTEX; ALL MITSUBISHI KNOW-HOW AND MITSUBISHI
PATENTS SHALL BE DEEMED CONFIDENTIAL INFORMATION OF MITSUBISHI; AND ALL JOINT
KNOW-HOW AND JOINT PATENTS SHALL BE DEEMED CONFIDENTIAL INFORMATION OF BOTH
PARTIES.  NEITHER VERTEX NOR MITSUBISHI SHALL USE SUCH CONFIDENTIAL INFORMATION
OF THE OTHER PARTY OR JOINTLY OWNED BY THE PARTIES FOR ANY PURPOSE, INCLUDING
THE FILING OF PATENT APPLICATIONS CONTAINING SUCH INFORMATION, WITHOUT THE OTHER
PARTY’S CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD), OTHER THAN FOR
CONDUCTING THE MITSUBISHI DEVELOPMENT ACTIVITIES OR VERTEX DEVELOPMENT
ACTIVITIES OR AS OTHERWISE PERMITTED UNDER THIS AGREEMENT.

9.1.1       NONDISCLOSURE AND NONUSE.  EACH PARTY SHALL TAKE ANY AND ALL LAWFUL
MEASURES TO PREVENT THE UNAUTHORIZED USE AND DISCLOSURE OF CONFIDENTIAL
INFORMATION OF THE OTHER PARTY OR JOINTLY OWNED BY THE PARTIES, AND TO PREVENT
UNAUTHORIZED PERSONS FROM OBTAINING OR USING SUCH CONFIDENTIAL INFORMATION.

9.1.2       DISCLOSURE TO AFFILIATES AND AGENTS.  EACH PARTY WILL REFRAIN FROM
DIRECTLY OR INDIRECTLY TAKING ANY ACTION WHICH WOULD CONSTITUTE OR FACILITATE
THE UNAUTHORIZED USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION OF THE OTHER
PARTY OR JOINTLY OWNED BY THE PARTIES.  EACH PARTY MAY DISCLOSE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY OR JOINTLY OWNED BY THE PARTIES TO ITS
AFFILIATES, ITS AND THEIR OFFICERS, EMPLOYEES AND AGENTS, TO AUTHORIZED
LICENSEES AND SUBLICENSEES AND TO SUBCONTRACTORS IN CONNECTION WITH THE
DEVELOPMENT OF A COMPOUND OR THE MANUFACTURE OF BULK DRUG SUBSTANCE OR A DRUG
PRODUCT, BUT ONLY TO THE EXTENT NECESSARY TO ENABLE SUCH PARTIES TO PERFORM
THEIR OBLIGATIONS HEREUNDER OR UNDER THE APPLICABLE LICENSE, SUBLICENSE OR
SUBCONTRACT, AS THE CASE MAY BE; PROVIDED, THAT SUCH OFFICERS, EMPLOYEES,
AGENTS, LICENSEES, SUBLICENSEES AND SUBCONTRACTORS HAVE ENTERED INTO APPROPRIATE
CONFIDENTIALITY AGREEMENTS FOR SECRECY AND NON-USE OF SUCH CONFIDENTIAL
INFORMATION, WHICH BY THEIR TERMS SHALL BE ENFORCEABLE BY INJUNCTIVE RELIEF AT
THE REQUEST OF THE DISCLOSING PARTY.

9.1.3       LIABILITY.  EACH PARTY SHALL BE LIABLE FOR ANY UNAUTHORIZED USE AND
DISCLOSURE OF CONFIDENTIAL INFORMATION OF THE OTHER PARTY OR JOINTLY OWNED BY
THE PARTIES BY ITS AFFILIATES, ITS AND THEIR OFFICERS, EMPLOYEES AND AGENTS AND
ANY LICENSEES, SUBLICENSEES AND SUBCONTRACTORS.


9.2            EXCEPTIONS.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF
SECTION 9.1

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

36


--------------------------------------------------------------------------------



HEREOF SHALL NOT APPLY TO CONFIDENTIAL INFORMATION WHICH THE RECEIVING PARTY CAN
CONCLUSIVELY ESTABLISH:

(I)            HAS ENTERED THE PUBLIC DOMAIN WITHOUT SUCH PARTY’S OR ITS
AFFILIATES’ BREACH OF ANY OBLIGATION OWED TO THE DISCLOSING PARTY;

(II)           IS PERMITTED TO BE DISCLOSED BY THE PRIOR WRITTEN CONSENT OF THE
DISCLOSING PARTY;

(III)          HAS BECOME KNOWN TO THE RECEIVING PARTY OR ANY OF ITS AFFILIATES
FROM A SOURCE OTHER THAN THE DISCLOSING PARTY, OTHER THAN BY BREACH OF AN
OBLIGATION OF CONFIDENTIALITY OWED TO THE DISCLOSING PARTY;

(IV)           IS DISCLOSED BY THE DISCLOSING PARTY TO A THIRD PARTY WITHOUT
RESTRICTIONS ON ITS DISCLOSURE;

(V)            IS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY OR ITS
AFFILIATES WITHOUT USE OF OR REFERENCE TO THE CONFIDENTIAL INFORMATION, AS
EVIDENCED BY CONTEMPORARY WRITTEN RECORDS;

(VI)           IS REQUIRED TO BE DISCLOSED BY THE RECEIVING PARTY TO SEEK
REGULATORY APPROVAL PURSUANT TO THIS AGREEMENT, PROVIDED THAT THE RECEIVING
PARTY TAKES REASONABLE AND LAWFUL ACTIONS TO AVOID OR MINIMIZE THE DEGREE OF
SUCH DISCLOSURE AND TO HAVE CONFIDENTIAL TREATMENT ACCORDED TO ANY CONFIDENTIAL
INFORMATION DISCLOSED; OR

(VII)         IS REQUIRED TO BE DISCLOSED BY THE RECEIVING PARTY TO COMPLY WITH
APPLICABLE LAWS OR REGULATIONS, OR TO DEFEND OR PROSECUTE LITIGATION, PROVIDED
THAT THE RECEIVING PARTY TAKES REASONABLE AND LAWFUL ACTIONS TO AVOID OR
MINIMIZE THE DEGREE OF SUCH DISCLOSURE, TO HAVE CONFIDENTIAL TREATMENT ACCORDED
TO ANY CONFIDENTIAL INFORMATION DISCLOSED AND PROVIDES PRIOR WRITTEN NOTICE TO
THE DISCLOSING PARTY WITHIN A TIME PERIOD SUFFICIENTLY PRIOR TO SUCH DISCLOSURE
TO PERMIT THE DISCLOSING PARTY TO APPLY FOR A PROTECTIVE ORDER OR TAKE OTHER
APPROPRIATE ACTION TO RESTRICT DISCLOSURE.  THE RECEIVING PARTY SHALL FULLY
COOPERATE WITH THE DISCLOSING PARTY IN CONNECTION WITH THE DISCLOSING PARTY’S
EFFORTS TO OBTAIN ANY SUCH REMEDY.


9.3            PUBLICITY.  THE PARTIES WILL AGREE UPON THE TIMING AND CONTENT OF
ANY INITIAL PRESS RELEASE OR OTHER PUBLIC COMMUNICATIONS RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.  EXCEPT TO THE EXTENT
ALREADY DISCLOSED IN THAT INITIAL PRESS RELEASE OR OTHER PUBLIC COMMUNICATION,
NO PUBLIC ANNOUNCEMENT CONCERNING THE EXISTENCE OR THE TERMS OF THIS AGREEMENT
OR CONCERNING THE TRANSACTIONS DESCRIBED HEREIN SHALL BE MADE, EITHER DIRECTLY
OR INDIRECTLY, BY VERTEX OR MITSUBISHI, EXCEPT AS MAY BE REQUIRED BY APPLICABLE
LAWS, REGULATIONS, OR JUDICIAL ORDER, WITHOUT FIRST OBTAINING THE APPROVAL OF
THE OTHER PARTY AND

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

37


--------------------------------------------------------------------------------



AGREEMENT UPON THE NATURE, TEXT, AND TIMING OF SUCH ANNOUNCEMENT, WHICH APPROVAL
AND AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD.


9.4            SURVIVAL.  THE PROVISIONS OF THIS ARTICLE IX SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND SHALL EXTEND FOR A PERIOD OF FIVE (5) YEARS
THEREAFTER.


ARTICLE X — DISPUTE RESOLUTION


10.1         GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES OF AMERICA, WITHOUT GIVING EFFECT TO THE DOCTRINE OF
CONFLICT OF LAWS.


10.2         DISPUTE RESOLUTION PROCESS.


10.2.1     JOINT STEERING COMMITTEE.  EXCEPT AS OTHERWISE EXPLICITLY PROVIDED
HEREIN, IN THE EVENT OF ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
ANY PROVISION OF THIS AGREEMENT, OR THE COLLABORATIVE EFFORT CONTEMPLATED
HEREBY, THE PARTIES SHALL, AND EITHER PARTY MAY, REFER SUCH DISPUTE TO THE JDC,
AND FAILING RESOLUTION OF THE CONTROVERSY OR CLAIM WITHIN THIRTY (30) DAYS AFTER
SUCH REFERRAL, THE MATTER SHALL BE REFERRED TO A JOINT STEERING COMMITTEE (THE
“JOINT STEERING COMMITTEE”) ESTABLISHED BY THE PARTIES COMPRISING ONE (1)
REPRESENTATIVE OF EACH PARTY, WHO SHALL BE APPOINTED (AND MAY BE REPLACED AT ANY
TIME) BY SUCH PARTY ON NOTICE TO THE OTHER PARTY IN ACCORDANCE WITH THIS
AGREEMENT.  ANY MATTERS ORIGINATING WITH THE JDC ON WHICH IT IS UNABLE TO REACH
CONSENSUS WITHIN THIRTY (30) DAYS AFTER THE INITIAL DISCUSSION THEREOF SHALL
ALSO BE REFERRED TO THE JOINT STEERING COMMITTEE.  EACH PARTY’S REPRESENTATIVE
TO THE JOINT STEERING COMMITTEE SHALL BE AN EXECUTIVE OFFICER OF THE RESPECTIVE
PARTY.  THE JOINT STEERING COMMITTEE WILL MEET AS NEEDED AND AGREED BY THE JOINT
STEERING COMMITTEE TO RESOLVE CONTROVERSY OR CLAIMS REFERRED TO IT BY THE JDC
AND TO CONDUCT SUCH OTHER ACTIVITIES AS THE JOINT STEERING COMMITTEE MAY DEEM
APPROPRIATE.  EACH MEMBER OF THE JOINT STEERING COMMITTEE SHALL HAVE ONE VOTE IN
DECISIONS, WITH DECISIONS MADE BY UNANIMOUS VOTE.  IF THE JOINT STEERING
COMMITTEE IS UNABLE TO RESOLVE THE CONTROVERSY OR CLAIM WITHIN THIRTY (30) DAYS
OF ITS REFERRAL TO IT, THEN THOSE MATTERS WITH RESPECT TO WHICH MITSUBISHI OR
VERTEX HAVE FINAL DECISION MAKING AUTHORITY AS DESCRIBED IN SECTION 3.1.3 SHALL
BE REFERRED TO THE APPLICABLE PARTY FOR DECISION.  ALL OTHER MATTERS SHALL BE
REFERRED TO THE CHIEF EXECUTIVE OFFICER OF VERTEX AND THE CHIEF EXECUTIVE
OFFICER OF MITSUBISHI FOR RESOLUTION PURSUANT TO SECTION 10.2.2 HEREOF.


10.2.2     CHIEF EXECUTIVE OFFICER RESOLUTION AND ARBITRATION.  ANY MATTER THAT
THE

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

38


--------------------------------------------------------------------------------



JOINT STEERING COMMITTEE IS UNABLE TO RESOLVE PURSUANT TO SECTION 10.2.1 THAT IS
NOT SUBJECT TO RESOLUTION PURSUANT TO SECTION 3.1.3 SHALL BE REFERRED TO THE
CHIEF EXECUTIVE OFFICER OF VERTEX AND THE CHIEF EXECUTIVE OFFICER OF MITSUBISHI
WHO SHALL, AS SOON AS PRACTICABLE, ATTEMPT IN GOOD FAITH TO RESOLVE THE
CONTROVERSY OR CLAIM.  IF SUCH CONTROVERSY OR CLAIM IS NOT RESOLVED WITHIN [***]
OF THE DATE OF INITIAL REFERRAL OF THE DISPUTE TO THE JDC OR THE INITIAL
DISCUSSION OF THE DISPUTED MATTER BY THE JDC, AS APPLICABLE, SUCH CONTROVERSY OR
CLAIM SHALL BE FINALLY SETTLED BY ARBITRATION IN ACCORDANCE WITH THE RULES OF
CONCILIATION AND ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“RULES”).  EITHER PARTY MAY INITIATE SUCH ARBITRATION PROCEEDING.  SUCH
ARBITRATION SHALL BE CONDUCTED IN CAMBRIDGE, MASSACHUSETTS IF SUCH ARBITRATION
IS REQUESTED BY MITSUBISHI, OR IN TOKYO, JAPAN IF SUCH ARBITRATION IS REQUESTED
BY VERTEX, IN EITHER CASE, IN ENGLISH BY A TRIBUNAL OF THREE INDEPENDENT AND
IMPARTIAL ARBITRATORS, ONE OF WHICH WILL BE APPOINTED BY EACH OF VERTEX AND
MITSUBISHI, AND THE THIRD OF WHICH SHALL HAVE HAD BOTH TRAINING AND EXPERIENCE
AS A MEDIATOR OF PHARMACEUTICAL INDUSTRY LICENSING AND OTHER GENERAL COMMERCIAL
MATTERS.  IF THE PARTIES TO THIS AGREEMENT CANNOT AGREE ON THE THIRD ARBITRATOR,
THEN THE THIRD ARBITRATOR WILL BE SELECTED IN ACCORDANCE WITH THE RULES AND THE
CRITERIA SET FORTH IN THE PRECEDING SENTENCE.  ANY AWARD ORDERED BY THE TRIBUNAL
MUST BE RENDERED IN A WRITING, WHICH WRITING MUST INCLUDE AN EXPLANATION OF THE
REASONS FOR SUCH AWARD.  ALL FEES, COSTS AND EXPENSES OF THE ARBITRATORS, AND
ALL OTHER COSTS AND EXPENSES OF THE ARBITRATION, WILL BE SHARED EQUALLY BY THE
PARTIES UNLESS THE TRIBUNAL IN THE AWARD ASSESSES SUCH COSTS AND EXPENSES
AGAINST ONE OF THE PARTIES OR ALLOCATES SUCH COSTS AND EXPENSES OTHER THAN
EQUALLY BETWEEN SUCH PARTIES.  PENDING THE AWARD OF THE ARBITRATION TRIBUNAL,
THE PARTIES SHALL CONTINUE TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY, ON GOOD CAUSE
SHOWN, SEEK A TEMPORARY RESTRAINING ORDER AND/OR A PRELIMINARY INJUNCTION FROM A
COURT OF COMPETENT JURISDICTION, TO BE EFFECTIVE PENDING THE INSTITUTION OF THE
ARBITRATION PROCESS OR THE DELIBERATION AND AWARD OF THE ARBITRATION TRIBUNAL.


ARTICLE XI — TERM AND TERMINATION


11.1         TERM.  THE TERM OF THIS AGREEMENT SHALL EXTEND WITH RESPECT TO A
DRUG PRODUCT IN A PARTICULAR COUNTRY FROM THE EFFECTIVE DATE UNTIL THE LATER
OF:  (A) THE LAST TO EXPIRE OR BE INVALIDATED OR ABANDONED OF ANY VERTEX PATENTS
CONTAINING A VALID PATENT CLAIM COVERING THE DRUG PRODUCT, A COMPOUND INCLUDED
IN A DRUG PRODUCT OR A METHOD OF MAKING OR USING THE SAME IN THAT COUNTRY; OR
(B) TEN (10) YEARS FROM THE DATE OF FIRST COMMERCIAL SALE OF THE DRUG PRODUCT IN
THAT COUNTRY, UNLESS THE AGREEMENT IS TERMINATED AT AN EARLIER DATE PURSUANT TO

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

39


--------------------------------------------------------------------------------



SECTIONS 11.2, 11.3 OR 11.4 HEREOF.


11.2         TERMINATION FOR CAUSE.  IN ADDITION TO RIGHTS OF TERMINATION WHICH
MAY BE GRANTED TO EITHER PARTY UNDER OTHER PROVISIONS OF THIS AGREEMENT, EITHER
PARTY MAY TERMINATE THIS AGREEMENT UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO
THE OTHER PARTY UPON THE BREACH BY SUCH OTHER PARTY OF ANY OF ITS MATERIAL
OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT SUCH TERMINATION SHALL BECOME
EFFECTIVE ONLY IF THE BREACHING PARTY SHALL FAIL TO REMEDY OR CURE THE BREACH,
OR TO INITIATE STEPS TO REMEDY THE SAME TO THE OTHER PARTY’S REASONABLE
SATISFACTION, WITHIN SUCH SIXTY (60) DAY PERIOD.


11.3         TERMINATION FOR BANKRUPTCY.  IF AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, AN EVENT OF BANKRUPTCY (AS DEFINED BELOW) RELATING TO EITHER PARTY
(THE “BANKRUPT PARTY”) OCCURS, THE OTHER PARTY (THE “OTHER PARTY”) SHALL HAVE,
IN ADDITION TO ALL OTHER LEGAL AND EQUITABLE RIGHTS AND REMEDIES AVAILABLE
HEREUNDER, THE OPTION TO TERMINATE THIS AGREEMENT UPON THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO THE BANKRUPT PARTY.  IT IS AGREED AND UNDERSTOOD THAT IF THE
OTHER PARTY DOES NOT ELECT TO TERMINATE THIS AGREEMENT UPON THE OCCURRENCE OF AN
EVENT OF BANKRUPTCY, EXCEPT AS MAY OTHERWISE BE AGREED WITH THE TRUSTEE OR
RECEIVER APPOINTED TO MANAGE THE AFFAIRS OF THE BANKRUPT PARTY, THE OTHER PARTY
SHALL CONTINUE TO MAKE ALL PAYMENTS REQUIRED OF IT UNDER THIS AGREEMENT AS IF
THE EVENT OF BANKRUPTCY HAD NOT OCCURRED, AND THE BANKRUPT PARTY SHALL NOT HAVE
THE RIGHT TO TERMINATE ANY LICENSE GRANTED HEREIN.  AS USED ABOVE, THE TERM
“EVENT OF BANKRUPTCY” SHALL MEAN (A) DISSOLUTION, TERMINATION OF EXISTENCE,
LIQUIDATION OR BUSINESS FAILURE OF EITHER PARTY; (B) THE APPOINTMENT OF A
CUSTODIAN OR RECEIVER FOR EITHER PARTY WHO HAS NOT BEEN TERMINATED OR DISMISSED
WITHIN NINETY (90) DAYS OF SUCH APPOINTMENT; (C) THE INSTITUTION BY EITHER PARTY
OF ANY PROCEEDING UNDER NATIONAL, FEDERAL OR STATE BANKRUPTCY, REORGANIZATION,
RECEIVERSHIP OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY
OR THE MAKING BY EITHER PARTY OF A COMPOSITION OR ANY ASSIGNMENT OR TRUST
MORTGAGE FOR THE BENEFIT OF CREDITORS OR UNDER ANY NATIONAL, FEDERAL OR STATE
BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER SIMILAR LAW AFFECTING THE
RIGHTS OF CREDITORS GENERALLY, WHICH PROCEEDING IS NOT DISMISSED WITHIN NINETY
(90) DAYS OF FILING.


11.4         TERMINATION BY MITSUBISHI.  MITSUBISHI MAY TERMINATE THIS AGREEMENT
AT ANY TIME UPON SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE TO VERTEX.  MITSUBISHI’S
OBLIGATION OF SHARING THE CORE DEVELOPMENT COSTS INCURRED BY OR ON BEHALF OF
VERTEX OR A VERTEX LICENSEE PURSUANT TO SECTION 3.3 SHALL NOT APPLY TO ANY
NON-CLINICAL OR CLINICAL STUDIES WHICH START AFTER THE DATE OF SUCH NOTICE AND
[***]  IN THE EVENT OF SUCH TERMINATION, MITSUBISHI, AT THE REQUEST OF VERTEX,
SHALL ASSIGN OR OTHERWISE TRANSFER TO VERTEX ALL INDS, REGULATORY

--------------------------------------------------------------------------------

[***]                   Information redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

40


--------------------------------------------------------------------------------



APPROVALS, OR APPLICATIONS THEREFOR, WITH RESPECT TO A COMPOUND OR DRUG PRODUCT,
AND VERTEX SHALL HAVE AN IRREVOCABLE, WORLDWIDE, FULLY PAID-UP NONEXCLUSIVE
LICENSE, WITH THE RIGHT TO SUBLICENSE, UNDER THE MITSUBISHI TECHNOLOGY TO
DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE, SELL, HAVE SOLD, OFFER TO SELL AND
IMPORT BULK DRUG SUBSTANCE, COMPOUND AND DRUG PRODUCT.  IN ADDITION, AT THE
REQUEST OF VERTEX, MITSUBISHI SHALL ASSIGN TO VERTEX FREE OF CHARGE ALL OF ITS
OR ITS AFFILIATES’ RIGHT, TITLE AND INTEREST IN AND TO ANY TRADEMARKS USED FOR A
DRUG PRODUCT IN THE TERRITORY, AND SHALL EXECUTE, OR CAUSE ITS AFFILIATES TO
EXECUTE, SUCH DOCUMENTS OF TRANSFER OR ASSIGNMENT AND PERFORM, OR CAUSE ITS
AFFILIATES TO PERFORM, SUCH ACTS AS MAY BE REASONABLY NECESSARY TO TRANSFER
OWNERSHIP OF SUCH TRADEMARKS TO VERTEX AND TO ENABLE VERTEX TO CONTINUE TO
MAINTAIN SUCH TRADEMARKS AT VERTEX’S EXPENSE.


11.5         EFFECT OF TERMINATION.  IF THIS AGREEMENT IS NOT TERMINATED AT AN
EARLIER DATE, THEN UPON ITS EXPIRATION IN ACCORDANCE WITH SECTION 11.1 HEREOF IN
A GIVEN COUNTRY MITSUBISHI SHALL HAVE AN IRREVOCABLE, FULLY PAID-UP NONEXCLUSIVE
LICENSE, WITH THE RIGHT TO SUBLICENSE, IN SUCH COUNTRY UNDER THE VERTEX KNOW-HOW
TO DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE, SELL, HAVE SOLD, OFFER TO SELL
AND IMPORT THE BULK DRUG SUBSTANCE, COMPOUND AND DRUG PRODUCT.  IF THIS
AGREEMENT IS NOT TERMINATED AT AN EARLIER DATE, THEN UPON ITS EXPIRATION IN
ACCORDANCE WITH SECTION 11.1 HEREOF IN ALL COUNTRIES IN THE TERRITORY,
MITSUBISHI SHALL HAVE AN IRREVOCABLE, FULLY PAID-UP NONEXCLUSIVE LICENSE, WITH
THE RIGHT TO SUBLICENSE, IN THE TERRITORY UNDER THE VERTEX KNOW-HOW TO DEVELOP,
MANUFACTURE, HAVE MANUFACTURED, USE, SELL, HAVE SOLD, OFFER TO SELL AND IMPORT
THE BULK DRUG SUBSTANCE, COMPOUND AND DRUG PRODUCT.  IF THIS AGREEMENT IS NOT
TERMINATED AT AN EARLIER DATE, THEN UPON ITS EXPIRATION IN ACCORDANCE WITH
SECTION 11.1 HEREOF, VERTEX SHALL HAVE AN IRREVOCABLE, WORLDWIDE FULLY PAID-UP
NONEXCLUSIVE LICENSE, WITH THE RIGHT TO SUBLICENSE, UNDER THE MITSUBISHI
KNOW-HOW TO DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE, SELL, HAVE SOLD, OFFER
TO SELL AND IMPORT THE BULK DRUG SUBSTANCE, COMPOUND AND DRUG PRODUCT.  UPON ANY
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTIONS 11.2 OR 11.3 HEREOF,
MITSUBISHI SHALL HAVE THE RIGHT TO SELL ITS INVENTORY OF DRUG PRODUCT FOR A
PERIOD OF SIX (6) MONTHS FROM THE DATE OF TERMINATION PROVIDED MITSUBISHI
COMPLIES WITH THE PROVISIONS OF SECTIONS 6.5 THROUGH 6.7 HEREOF.  IF THE LICENSE
GRANTED TO MITSUBISHI UNDER SECTION 2.1 HEREOF IS TERMINATED FOR ANY REASON, AT
VERTEX’S ELECTION, FOLLOWING GOOD FAITH DISCUSSION WITH SUCH SUBLICENSEE, ANY OF
MITSUBISHI’S SUBLICENSEES AT SUCH TIME (OTHER THAN AN AFFILIATE OF MITSUBISHI)
SHALL CONTINUE TO HAVE THE RIGHTS AND LICENSE SET FORTH IN THEIR SUBLICENSE
AGREEMENTS; PROVIDED, HOWEVER, THAT SUCH SUBLICENSEE AGREES IN WRITING THAT
VERTEX IS ENTITLED TO ENFORCE ALL RELEVANT TERMS AND CONDITIONS OF SUCH
SUBLICENSE AGREEMENT

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

41


--------------------------------------------------------------------------------



DIRECTLY AGAINST SUCH SUBLICENSEE.  TERMINATION OF THIS AGREEMENT FOR ANY
REASON, OR EXPIRATION OF THIS AGREEMENT, WILL NOT AFFECT: (I) OBLIGATIONS,
INCLUDING THE OBLIGATION FOR PAYMENT OF ANY SUPPLY PAYMENTS OR ROYALTIES, WHICH
HAVE ACCRUED AS OF THE DATE OF TERMINATION OR EXPIRATION, AND (II) RIGHTS AND
OBLIGATIONS WHICH, FROM THE CONTEXT THEREOF, ARE INTENDED TO SURVIVE TERMINATION
OR EXPIRATION OF THIS AGREEMENT INCLUDING OBLIGATIONS PURSUANT TO ARTICLES VI,
VII, IX, X, XI, XII AND XIII, TO THE EXTENT APPLICABLE.  ANY RIGHT TO TERMINATE
THIS AGREEMENT SHALL BE IN ADDITION TO AND NOT IN LIEU OF ALL OTHER RIGHTS OR
REMEDIES THAT THE PARTY GIVING NOTICE OF TERMINATION MAY HAVE AT LAW OR IN
EQUITY OR OTHERWISE.


ARTICLE XII — INDEMNIFICATION


12.1                             INDEMNIFICATION BY VERTEX.  VERTEX SHALL
INDEMNIFY AND HOLD MITSUBISHI,  ITS AFFILIATES, AND THEIR EMPLOYEES, OFFICERS,
DIRECTORS AND AGENTS HARMLESS FROM AND AGAINST ANY LOSS, DAMAGE, ACTION, SUIT,
CLAIM, DEMAND, LIABILITY, JUDGMENT, COST OR EXPENSE (A “LOSS”), THAT MAY BE
BROUGHT, INSTITUTED OR ARISE AGAINST OR BE INCURRED BY SUCH PERSONS TO THE
EXTENT SUCH LOSS IS BASED ON OR ARISES OUT OF:

(A)                     THE DEVELOPMENT, MANUFACTURE, USE, SALE, IMPORTATION,
OFFER TO SELL, STORAGE OR HANDLING OF BULK DRUG SUBSTANCE, A COMPOUND OR A DRUG
PRODUCT BY VERTEX,  ITS AFFILIATES, THE VERTEX LICENSEES OR THEIR
REPRESENTATIVES, AGENTS, SUBLICENSEES OR SUBCONTRACTORS UNDER THIS AGREEMENT, OR
ANY ACTUAL OR ALLEGED VIOLATION OF LAW RESULTING THEREFROM (WITH THE EXCEPTION
OF LOSSES BASED ON INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY
RIGHTS); OR

(B)                       THE BREACH BY VERTEX OF ANY OF ITS COVENANTS,
REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT;

PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNIFICATION AND HOLD HARMLESS
OBLIGATION SHALL NOT APPLY TO ANY LOSS TO THE EXTENT SUCH LOSS IS CAUSED BY THE
NEGLIGENT OR WILLFUL MISCONDUCT OF MITSUBISHI, ITS AFFILIATES, OR THEIR
EMPLOYEES, OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES, LICENSEES, SUBLICENSEES
OR SUBCONTRACTORS.


12.2                             INDEMNIFICATION BY MITSUBISHI.  MITSUBISHI
SHALL INDEMNIFY AND HOLD VERTEX, [***], THEIR AFFILIATES, AND THEIR AND THEIR
AFFILIATES’ EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS, HARMLESS FROM AND AGAINST
ANY LOSS THAT MAY BE BROUGHT, INSTITUTED OR ARISE AGAINST OR BE INCURRED BY SUCH
PERSONS TO THE EXTENT SUCH LOSS IS BASED ON OR ARISES OUT OF:

(A)                     THE DEVELOPMENT, MANUFACTURE, USE, SALE, IMPORTATION,
OFFER TO SELL,

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

42


--------------------------------------------------------------------------------


STORAGE OR HANDLING OF BULK DRUG SUBSTANCE, A COMPOUND OR A DRUG PRODUCT BY
MITSUBISHI, ITS AFFILIATES OR THEIR REPRESENTATIVES, AGENTS, LICENSEES,
SUBLICENSEES OR SUBCONTRACTORS UNDER THIS AGREEMENT, OR ANY ACTUAL OR ALLEGED
VIOLATION OF LAW RESULTING THEREFROM (WITH THE EXCEPTION OF LOSSES BASED ON
INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS); OR

(B)                       THE BREACH BY MITSUBISHI OF ANY OF ITS COVENANTS,
REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT;

PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNIFICATION AND HOLD HARMLESS
OBLIGATION SHALL NOT APPLY TO ANY LOSS TO THE EXTENT SUCH LOSS IS CAUSED BY THE
NEGLIGENT OR WILLFUL MISCONDUCT OF VERTEX, ITS AFFILIATES THE VERTEX LICENSEES
OR THEIR EMPLOYEES, OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES, SUBLICENSEES
OR SUBCONTRACTORS; AND PROVIDED FURTHER, HOWEVER, THAT [***].


12.3                             CLAIMS PROCEDURES.  EACH PARTY ENTITLED TO BE
INDEMNIFIED BY THE OTHER PARTY (AN “INDEMNIFIED PARTY”) PURSUANT TO SECTION 12.1
OR 12.2 HEREOF SHALL GIVE NOTICE TO THE OTHER PARTY (AN “INDEMNIFYING PARTY”)
PROMPTLY AFTER SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY THREATENED OR
ASSERTED CLAIM OR DEMAND AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL PERMIT
THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM OR DEMAND OR ANY
LITIGATION RESULTING THEREFROM; PROVIDED THAT:

(A)                       COUNSEL FOR THE INDEMNIFYING PARTY, WHO SHALL CONDUCT
THE DEFENSE OF SUCH CLAIM, DEMAND OR ANY LITIGATION RESULTING THEREFROM, SHALL
BE APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT UNREASONABLY BE
WITHHELD) AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH
PARTY’S EXPENSE (UNLESS (I) THE EMPLOYMENT OF COUNSEL BY SUCH INDEMNIFIED PARTY
HAS BEEN AUTHORIZED BY THE INDEMNIFYING PARTY; OR (II) THE INDEMNIFIED PARTY
SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN
THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN THE DEFENSE OF SUCH ACTION,
IN EACH OF WHICH CASES THE INDEMNIFYING PARTY SHALL PAY THE REASONABLE FEES AND
EXPENSES OF ONE LAW FIRM SERVING AS COUNSEL FOR ALL INDEMNIFIED PARTIES, WHICH
LAW FIRM SHALL BE SUBJECT TO APPROVAL, NOT TO BE UNREASONABLY WITHHELD, BY THE
INDEMNIFYING PARTY);

(B)                       THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS
PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT TO THE EXTENT THAT THE FAILURE TO GIVE NOTICE DID NOT
RESULT IN HARM TO THE INDEMNIFYING PARTY;

(C)                     NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH CLAIM.
DEMAND OR LITIGATION, SHALL, EXCEPT WITH THE APPROVAL OF EACH INDEMNIFIED PARTY
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONSENT TO ENTRY OF ANY
JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH (I) WOULD RESULT IN INJUNCTIVE OR
OTHER RELIEF BEING IMPOSED AGAINST THE INDEMNIFIED PARTY; OR (II) DOES

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

43


--------------------------------------------------------------------------------


NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR
PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT
TO SUCH CLAIM OR LITIGATION.  THE INDEMNIFIED PARTY SHALL HAVE NO RIGHT TO
SETTLE OR COMPROMISE ANY SUCH CLAIM, DEMAND OR LITIGATION WITHOUT THE
INDEMNIFYING PARTY’S PRIOR WRITTEN CONSENT; AND

(D)                     EACH INDEMNIFIED PARTY SHALL FURNISH SUCH INFORMATION
AND ASSISTANCE REGARDING ITSELF OR THE CLAIM OR DEMAND IN QUESTION AS AN
INDEMNIFYING PARTY MAY REASONABLY REQUEST IN WRITING AND SHALL BE REASONABLY
REQUIRED IN CONNECTION WITH THE DEFENSE OF SUCH CLAIM, DEMAND OR LITIGATION
RESULTING THEREFROM.


12.4                             LIMITATION OF LIABILITY.  EXCEPT WITH RESPECT
TO THIRD-PARTY ACTIONS, SUITS, CLAIMS OR DEMANDS SUBJECT TO INDEMNIFICATION
PURSUANT TO SECTIONS 12.1 AND 12.2 ABOVE, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RESULTING FROM THIS AGREEMENT.


12.5                             INSURANCE.  EACH PARTY SHALL MAINTAIN AND KEEP
IN FORCE FOR THE TERM OF THIS AGREEMENT INSURANCE THAT SHALL BE ADEQUATE TO
COVER ITS INDEMNIFICATION OBLIGATIONS HEREUNDER AND THAT IS COMMENSURATE WITH
THE INSURANCE THAT SUCH PARTY MAINTAINS WITH RESPECT TO OTHER COMPARABLE
PHARMACEUTICAL OR BIOTECHNOLOGY PRODUCTS IT IS DEVELOPING AND/OR
COMMERCIALIZING.  IT IS UNDERSTOOD THAT SUCH INSURANCE SHALL NOT BE CONSTRUED TO
LIMIT A PARTY’S LIABILITY WITH RESPECT TO SUCH INDEMNIFICATION OBLIGATIONS. 
SUCH INSURANCE SHALL BE PLACED WITH A FIRST CLASS INSURANCE CARRIER WITH AT
LEAST A BBB RATING BY STANDARD & POOR.


ARTICLE XIII— MISCELLANEOUS PROVISIONS


13.1                             WAIVER.  NO PROVISION OF THE AGREEMENT MAY BE
WAIVED EXCEPT IN WRITING BY BOTH PARTIES HERETO.  NO FAILURE OR DELAY BY EITHER
PARTY HERETO IN EXERCISING ANY RIGHT OR REMEDY HEREUNDER OR UNDER APPLICABLE LAW
WILL OPERATE AS A WAIVER THEREOF, OR A WAIVER OF THAT OR ANY OTHER RIGHT OR
REMEDY ON ANY SUBSEQUENT OCCASION.


13.2                             FORCE MAJEURE.  NEITHER PARTY WILL BE IN BREACH
HEREOF BY REASON OF ITS DELAY IN THE PERFORMANCE OF OR FAILURE TO PERFORM ANY OF
ITS OBLIGATIONS HEREUNDER, IF THAT DELAY OR FAILURE IS CAUSED BY FIRE, FLOODS,
EMBARGOES, WAR, TERRORISM, INSURRECTIONS, RIOTS, CIVIL COMMOTIONS, STRIKES,
LOCKOUTS OR OTHER LABOR DISTURBANCES, SABOTAGE, ACTS OF GOD, OMISSIONS OR DELAYS
IN ACTING BY ANY GOVERNMENTAL AUTHORITY, ACTS OF A GOVERNMENT OR AGENCY THEREOF
OR JUDICIAL ORDERS OR DECREES, OR ANY SIMILAR CAUSE BEYOND ITS CONTROL AND
WITHOUT ITS FAULT OR NEGLIGENCE; PROVIDED, HOWEVER, THE PARTY CLAIMING FORCE
MAJEURE SHALL PROMPTLY NOTIFY THE OTHER PARTY OF THE EXISTENCE

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

44


--------------------------------------------------------------------------------



OF SUCH FORCE MAJEURE, SHALL USE ITS BEST EFFORTS TO AVOID OR REMEDY SUCH FORCE
MAJEURE AND SHALL CONTINUE PERFORMANCE HEREUNDER WITH THE UTMOST DISPATCH
WHENEVER SUCH FORCE MAJEURE IS AVOIDED OR REMEDIED.


13.3                             REGISTRATION OF LICENSE.  MITSUBISHI MAY, AT
ITS EXPENSE, REGISTER THE LICENSE GRANTED UNDER THIS AGREEMENT IN ANY COUNTRY
WHERE THE USE, SALE, IMPORTATION, OFFER TO SELL OR MANUFACTURE OF A DRUG PRODUCT
IN SUCH COUNTRY WOULD BE COVERED BY A VALID PATENT CLAIM.  UPON REQUEST BY
MITSUBISHI, VERTEX AGREES PROMPTLY TO EXECUTE ANY “SHORT FORM” LICENSES
SUBMITTED TO IT BY MITSUBISHI IN ORDER TO EFFECT THE FOREGOING REGISTRATION IN
SUCH COUNTRY, BUT SUCH LICENSES SHALL IN NO WAY ALTER OR AFFECT THE OBLIGATIONS
OF THE PARTIES HEREUNDER.


13.4                             SEVERABILITY.  SHOULD ONE OR MORE PROVISIONS OF
THIS AGREEMENT BE OR BECOME INVALID, THEN THE PARTIES HERETO SHALL ATTEMPT TO
AGREE UPON VALID PROVISIONS IN SUBSTITUTION FOR THE INVALID PROVISIONS, WHICH IN
THEIR ECONOMIC EFFECT COME SO CLOSE TO THE INVALID PROVISIONS THAT IT CAN BE
REASONABLY ASSUMED THAT THE PARTIES WOULD HAVE ACCEPTED THIS AGREEMENT WITH
THOSE NEW PROVISIONS.  IF THE PARTIES ARE UNABLE TO AGREE ON SUCH VALID
PROVISIONS, THE INVALIDITY OF SUCH ONE OR MORE PROVISIONS OF THIS AGREEMENT
SHALL NEVERTHELESS NOT AFFECT THE VALIDITY OF THE AGREEMENT AS A WHOLE, UNLESS
THE INVALID PROVISIONS ARE OF SUCH ESSENTIAL IMPORTANCE TO THIS AGREEMENT THAT
IT MAY BE REASONABLY PRESUMED THAT THE PARTIES WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT WITHOUT THE INVALID PROVISIONS.


13.5                             GOVERNMENT ACTS.  IN THE EVENT THAT ANY ACT,
REGULATION, DIRECTIVE, OR LAW OF A COUNTRY OR ITS GOVERNMENT, INCLUDING ITS
DEPARTMENTS, AGENCIES OR COURTS, SHOULD MAKE IMPOSSIBLE OR PROHIBIT, RESTRAIN,
MODIFY OR LIMIT ANY MATERIAL ACT OR OBLIGATION OF MITSUBISHI OR VERTEX UNDER
THIS AGREEMENT, THE PARTY, IF ANY, NOT SO AFFECTED, SHALL HAVE THE RIGHT, AT ITS
OPTION, TO SUSPEND OR TERMINATE THIS AGREEMENT AS TO SUCH COUNTRY, IF GOOD FAITH
NEGOTIATIONS BETWEEN THE PARTIES TO MAKE SUCH MODIFICATIONS THEREIN AS MAY BE
NECESSARY TO FAIRLY ADDRESS THE IMPACT THEREOF ARE NOT SUCCESSFUL AFTER A
REASONABLE PERIOD OF TIME IN PRODUCING MUTUALLY ACCEPTABLE MODIFICATIONS TO THIS
AGREEMENT.


13.6                             GOVERNMENT APPROVALS.  EACH PARTY WILL OBTAIN
ANY GOVERNMENT APPROVAL REQUIRED IN ITS COUNTRY OF DOMICILE, OR UNDER ANY
TREATIES OR INTERNATIONAL AGREEMENTS TO WHICH ITS COUNTRY OF DOMICILE IS A
SIGNATORY, TO ENABLE THIS AGREEMENT TO BECOME EFFECTIVE, OR TO ENABLE ANY
PAYMENT HEREUNDER TO BE MADE, OR ANY OTHER OBLIGATION HEREUNDER TO BE OBSERVED
OR PERFORMED.  EACH PARTY WILL KEEP THE OTHER INFORMED OF PROGRESS IN OBTAINING
ANY SUCH GOVERNMENT APPROVAL, AND WILL COOPERATE WITH THE OTHER PARTY IN ANY
SUCH EFFORTS.

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

45


--------------------------------------------------------------------------------



13.7                             ASSIGNMENT; SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT MAY NOT BE ASSIGNED OR OTHERWISE TRANSFERRED BY EITHER PARTY WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT EITHER
PARTY MAY ASSIGN THIS AGREEMENT, WITHOUT THE CONSENT OF THE OTHER PARTY, (I) TO
ANY OF ITS AFFILIATES, IF THE ASSIGNING PARTY GUARANTEES THE FULL PERFORMANCE OF
ITS AFFILIATES’ OBLIGATIONS HEREUNDER, OR (II) IN CONNECTION WITH THE TRANSFER
OR SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR BUSINESS OR THE ASSETS AND
BUSINESS TO WHICH THIS AGREEMENT RELATES OR IN THE EVENT OF ITS MERGER OR
CONSOLIDATION WITH ANOTHER COMPANY.  TO THE EXTENT ANY RIGHTS AND/OR OBLIGATIONS
OF A PARTY ARE HELD BY AN AFFILIATE OF SUCH PARTY THEN ANY BUSINESS TRANSACTION,
CHANGE IN CONTROL OF A MAJORITY OF THE VOTING POWER OR OTHER EVENT THAT, IN EACH
CASE, CAUSES SUCH AFFILIATE TO CEASE TO BE AN AFFILIATE OF THE PARTY, SHALL BE
DEEMED AN ASSIGNMENT OF THE RIGHTS AND/OR OBLIGATIONS HELD BY SUCH FORMER
AFFILIATE AND REQUIRE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  ANY PURPORTED
ASSIGNMENT IN CONTRAVENTION OF THIS SECTION 13.7 SHALL, AT THE OPTION OF THE
NONASSIGNING PARTY, BE NULL AND VOID AND OF NO EFFECT.  NO ASSIGNMENT SHALL
RELEASE EITHER PARTY FROM RESPONSIBILITY FOR THE PERFORMANCE OF ANY OF ITS
ACCRUED OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL BE BINDING UPON AND
ENFORCEABLE AGAINST THE SUCCESSOR TO OR ANY PERMITTED ASSIGNEE OF EITHER OF THE
PARTIES HERETO.


13.8                             EXPORT CONTROLS.  THIS AGREEMENT IS MADE
SUBJECT TO ANY RESTRICTIONS CONCERNING THE EXPORT OF MATERIALS AND TECHNOLOGY
FROM THE UNITED STATES WHICH MAY BE IMPOSED UPON EITHER PARTY TO THIS AGREEMENT
FROM TIME TO TIME BY THE UNITED STATES GOVERNMENT.  IN THE EVENT ANY SUCH
RESTRICTIONS ARE IMPOSED AFTER THE EFFECTIVE DATE AND THEREBY RENDER ANY
PROVISIONS OF THIS AGREEMENT INVALID OR UNENFORCEABLE, THE PROVISIONS OF SECTION
13.4 OF THIS AGREEMENT SHALL BE APPLICABLE TO THOSE PROVISIONS.  MITSUBISHI WILL
NOT EXPORT, DIRECTLY OR INDIRECTLY, ANY VERTEX TECHNOLOGY OR ANY BULK DRUG
SUBSTANCE, COMPOUNDS OR DRUG PRODUCTS UTILIZING SUCH TECHNOLOGY TO ANY COUNTRIES
FOR WHICH THE UNITED STATES GOVERNMENT OR ANY AGENCY THEREOF AT THE TIME OF SUCH
EXPORT REQUIRES AN EXPORT LICENSE OR OTHER GOVERNMENTAL APPROVAL, WITHOUT FIRST
OBTAINING THE WRITTEN CONSENT TO DO SO FROM THE DEPARTMENT OF COMMERCE OR OTHER
APPLICABLE AGENCY OF THE UNITED STATES GOVERNMENT IN ACCORDANCE WITH THE
APPLICABLE STATUTE OR REGULATION.


13.9                             AFFILIATES.  EACH PARTY MAY PERFORM ITS
OBLIGATIONS HEREUNDER PERSONALLY OR THROUGH ONE OR MORE AFFILIATES, ALTHOUGH
EACH PARTY SHALL NONETHELESS BE SOLELY RESPONSIBLE FOR THE PERFORMANCE OF ITS
AFFILIATES.  NEITHER PARTY SHALL PERMIT ANY OF ITS AFFILIATES TO COMMIT ANY ACT
(INCLUDING ANY ACT OF OMISSION) WHICH SUCH PARTY IS PROHIBITED HEREUNDER FROM
COMMITTING DIRECTLY.

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

46


--------------------------------------------------------------------------------



13.10                      COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF THE SIGNATURES TO EACH
COUNTERPART WERE UPON A SINGLE INSTRUMENT, AND ALL SUCH COUNTERPARTS TOGETHER
SHALL CONSTITUTE THE SAME AGREEMENT.


13.11                      NO AGENCY.  NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO CREATE AN AGENCY, JOINT VENTURE, AMALGAMATION, PARTNERSHIP OR SIMILAR
RELATIONSHIP BETWEEN MITSUBISHI AND VERTEX.  NOTWITHSTANDING ANY OF THE
PROVISIONS OF THIS AGREEMENT, NEITHER PARTY SHALL AT ANY TIME ENTER INTO, INCUR,
OR HOLD ITSELF OUT TO THIRD PARTIES AS HAVING AUTHORITY TO ENTER INTO OR INCUR,
ON BEHALF OF THE OTHER PARTY, ANY COMMITMENT, EXPENSE, OR LIABILITY WHATSOEVER,
AND ALL CONTRACTS, EXPENSES AND LIABILITIES IN CONNECTION WITH OR RELATING TO
THE OBLIGATIONS OF EACH PARTY UNDER THIS AGREEMENT SHALL BE MADE, UNDERTAKEN,
INCURRED OR PAID EXCLUSIVELY BY THAT PARTY ON ITS OWN BEHALF, AND NOT AS AN
AGENT OR REPRESENTATIVE OF THE OTHER PARTY.


13.12                      NOTICE.  ALL COMMUNICATIONS BETWEEN THE PARTIES WITH
RESPECT TO ANY OF THE PROVISIONS OF THIS AGREEMENT WILL BE SENT TO THE ADDRESSES
SET OUT BELOW, OR TO OTHER ADDRESSES AS DESIGNATED BY ONE PARTY TO THE OTHER BY
NOTICE PURSUANT HERETO, BY AIR COURIER (WHICH SHALL BE DEEMED RECEIVED BY THE
OTHER PARTY ON THE SECOND (2ND) BUSINESS DAY FOLLOWING DEPOSIT WITH THE AIR
COURIER COMPANY), OR BY FACSIMILE TRANSMISSION, OR OTHER ELECTRONIC MEANS OF
COMMUNICATION (WHICH SHALL BE DEEMED RECEIVED WHEN TRANSMITTED), WITH
CONFIRMATION BY AIR COURIER, SENT BY THE CLOSE OF BUSINESS ON OR BEFORE THE NEXT
FOLLOWING BUSINESS DAY:

If to MITSUBISHI, at:

Mitsubishi Pharma Corporation

6-9, Hiranomachi 2 Chome, Chuo-ku

Osaka 541-0046, Japan

Fax:  81-6-6227-4702

Attention:  General Manager of Corporate Licensing Department

If to VERTEX, at:

Vertex Pharmaceutical Incorporated

130 Waverly Street

Cambridge, MA U.S.A. 02139-4211

Fax:  617-444-7117

Attention:  General Counsel


13.13                      HEADINGS.  THE ARTICLE, SECTION AND PARAGRAPH
HEADINGS ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT BE DEEMED TO AFFECT
IN ANY WAY THE LANGUAGE OF THE PROVISIONS TO WHICH THEY REFER.


13.14                      ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE
SCHEDULES APPENDED HERETO,

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

47


--------------------------------------------------------------------------------



CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES RELATING TO THE MATTERS
REFERRED TO HEREIN AND MAY ONLY BE AMENDED BY A WRITTEN DOCUMENT REFERENCING
THIS AGREEMENT, DULY EXECUTED ON BEHALF OF THE RESPECTIVE PARTIES.


13.15                      RULES OF CONSTRUCTION.  THE USE IN THIS AGREEMENT OF
THE TERMS “INCLUDE” OR “INCLUDING” MEANS “INCLUDE, WITHOUT LIMITATION” OR
“INCLUDING, WITHOUT LIMITATION,” RESPECTIVELY.

[Signature Page Follows]

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

48


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representatives as of the day and year
first above written.

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

 

By:

 

/s/ Joshua S. Boger

 

 

Name: Joshua S. Boger, Ph.D.

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

Witness

 

 

 

 

 

By:

 

/s/ Vicki L. Sato

 

 

Name: Vicki L. Sato, Ph.D.

 

Title: President

 

 

 

 

 

 

 

MITSUBISHI PHARMA CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Teruo Kobori

 

 

Name: Teruo Kobori

 

Title: President & Chief Executive Officer

 

 

 

 

 

Witness

 

 

 

 

 

By:

 

/s/ Akihiro Tobe

 

 

Name: Akihiro Tobe, Ph.D.

 

Title: Managing Executive Officer, Division Manager, Strategic Planning Division

 

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

49


--------------------------------------------------------------------------------


Schedule 1.33

MITSUBISHI Patents

None as of the Effective Date.

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

50


--------------------------------------------------------------------------------


Schedule 1.49

Territory

[***]

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

51


--------------------------------------------------------------------------------


Schedule 1.56

VERTEX Patents

DOCKET NO

 

SERIAL NO

 

PATENT NO

 

TITLE

 

COUNTRY

 

STATUS

 

FILED

 

ISSUED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 CN

 

01815055.1

 

 

 

PEPTIDOMIMETIC PROTEASE
INHIBITORS

 

CHINA

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 EA

 

200300318

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

EURASIA

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 HK

 

Awaiting
confirmation

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

HONG KONG

 

PENDING

 

Awaiting confirmation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 ID

 

W-00 200300420

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

INDONESIA

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 JP

 

2002-523884

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

JAPAN

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 KR

 

10-2003-700-
2880

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

SOUTH KOREA

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 MY

 

PI20014137

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

MALAYSIA

 

PENDING

 

9/3/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 PH

 

1-2003-500074

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

PHILIPPINES

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 SG

 

200300451-2

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

SINGAPORE

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 TH

 

068019

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

THAILAND

 

PENDING

 

8/30/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 TW

 

90121629

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

TAIWAN

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/00-131 VN

 

1-2003-00183

 

 

 

PEPTIDOMIMETIC PROTEASE INHIBITORS

 

VIET NAM

 

PENDING

 

8/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/96-11 CN

 

97180151.7

 

 

 

INHIBITORS OF SERINE PROTEASES, PARTICULARLY HEPATITIS C VIRUS NS3 PROTEASE

 

CHINA

 

ALLOWED

 

10/17/1997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VPI/96-11 EA

 

199900388

 

001915

 

INHIBITORS OF SERINE PROTEASES, PARTICULARLY HEPATITIS
C VIRUS NS3 PROTEASE

 

EURASIAN PATENT OFFICE

 

ISSUED

 

10/17/1997

 

10/22/01

 

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

52


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

53


--------------------------------------------------------------------------------


Schedule 1.59

VX-905[***]

[***]

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

54


--------------------------------------------------------------------------------


Schedule 1.60

VX-950

[g182552kl09i001.gif]

--------------------------------------------------------------------------------

[***]      Information redacted pursuant to a confidential treatment request. 
An unredacted version of this exhibit has been filed separately with the
Commission.

55


--------------------------------------------------------------------------------